Case 3:17-cv-03226-MAS-DEA Document 74-1 Filed 03/19/20 Page 1 of 88 PagelD: 2007

WILENTZ, GOLDMAN & SPITZER, P.A.
Donna M. Jennings (DJ7790)

90 Woodbridge Center Drive

Post Office Box 10

Woodbridge, New Jersey 07095
Co-Counsel for Plaintiff WR Property LLC

STORZER & ASSOCIATES, P.C.
Sieglinde K. Rath (048131991)

Roman Storzer, admitted pro hac vice
1025 Connecticut Ave., N.W. Suite 1000
Washington, D.C. 20036

Tel: (202) 857-9766

Counsel for Plaintiffs

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF NEW JERSEY

AGUDATH ISRAEL OF AMERICA, a New

York non-profit corporation, and WR

PROPERTY LLC, a New Jersey limited Civil No. 3:17-cv-03226
liability company,

Plaintiffs,
Vv.

TOWNSHIP OF JACKSON, NEW JERSEY,
MICHAEL REINA, ROBERT NIXON,
HELENE SCHLEGEL, JEFFREY
PURPORO, WILLIAM CAMPBELL, and
KENNETH PIESLAK,

Defendants.

DECLARATION OF DONNA M. JENNINGS
Case 3:17-cv-03226-MAS-DEA Document 74-1 Filed 03/19/20 Page 2 of 88 PagelD: 2008

Donna M. Jennings declares as follows, pursuant to 28 U.S.C. § 1746:

1.

I am a shareholder at Wilentz, Goldman & Spitzer, P.A., attorneys for the Plaintiff, WR
Property LLC and make this declaration in that capacity.

I respectfully submit this Declaration in support of the Notice of Supplemental Authority
being filed contemporaneously with same.

Attached hereto as Exhibit A are true and correct copies of excerpts of the transcript
from the deposition of Kenneth Bressi conducted on October 30, 2019 in the matter of
Oros Bais Yaakov High School ("Oros") v. Township of Jackson, NJ, et al., Docket
No. OCN-L-2981-14 pending in the Superior Court of New Jersey, Law Division, Ocean
County.

Attached hereto as Exhibit B is a true and correct copy of excerpts from the Complaint
filed on February 18, 2020 in the matter of Ateres Bais Yaakov Academy of Rockland v.
Town of Clarkstown, George Hoehmannh, CUPON Inc., Citizens United to Protect our
Neighborhoods of Greater Nanuet Inc. Civil No. 7:20-cv-01399-NSR now pending in the
United States District Court for the Southern District of New York.

Attached hereto as Exhibit C are true and correct copies of excerpts of the transcript
from the deposition of Phil Stilton conducted on January 29, 2020 in this action.

Upon information and belief, a Citizens United to Protect our Neighborhoods
(“CUPON”) meeting was held in Jackson Township on October 2, 2019,

Attached hereto as Exhibit D are true and correct copies of excerpts of the transcript
from the CUPON meeting held on October 2, 2019.

Attached hereto as Exhibit E are true and correct copies of excerpts of the transcript

from the CUPON meeting held on August 15, 2019.
Case 3:17-cv-03226-MAS-DEA Document 74-1 Filed 03/19/20 Page 3 of 88 PagelD: 2009

9, Attached hereto as Exhibit F is a true and correct copy of the Certificate of Formation for
CUPON Jackson Manchester.

10. Attached hereto as Exhibit G is a true and correct copy of an article published by
Asbury Park Press on February 5, 2020 titled “Rise Up Ocean County: Facebook kills
page accused of anti-Semitism — for real this time.”

11. Attached hereto as Exhibit H are true and correct copies of Facebook posts made by the
Facebook group “Jackson NJ Strong.”

I declare under penalty of perjury under the laws of the United States of America that the

foregoing is true and correct.

Executed on March 19, 2020.

WILENTZ, GOLDMAN & SPITZER, P.A.

/s/ Donna M. Jennings
Donna M. Jennings (DJ7790)

90 Woodbridge Center Drive

Post Office Box 10

Woodbridge, New Jersey 07095
Co-Counsel for Plaintiff WR Property LLC
Case 3:17-cv-03226-MAS-DEA Document 74-1 Filed 03/19/20 Page 4 of 88 PageID: 2010

EXHIBIT A
Case 3:17-cv-03226-MAS-DEA Document 74-1 Filed 03/19/20 Page 5 of 88 PagelD: 2011

SUPERIOR COURT OF NEW JERSEY
LAW DIVISION - OCEAN COUNTY
DOCKET NO. L-2891-14 PW
OROS BAIS YAAKOV HIGH SCHOOL,
a nonprofit corporation of
the State of New Jersey : DEPOSITION UPON
ORAL EXAMINATION
Plaintiff,
of
vs.
KENNETH JOHN BRESSTI
TOWNSHIP OF JACKSON, N.Jd.,
ad JACKSON TOWNSHIP ZONING
BOARD OF ADJUSTMENT,

Defendants.
Lakewood, New Jersey
Wednesday, October 30, 2019
DEPOSITION of KENNETH JOHN BRESSTI in the
above-entitled action by and before PATRICIA J.
RUSSONIELLO, a Certified Court Reporter and Notary

Public of the State of New Jersey, at the offices of

1770 West County Line Road, commencing at 9:33 a.m.

HUDSON COURT REPORTING & VIDEO 1-800-310-1769
New York Hudson Court Reporting & Video New Jersey
212-273-9911 1-800-310-1769 732-906-2078

PL22782
Case 3:17-cv-03226-MAS-DEA Document 74-1 Filed 03/19/20 Page 6 of 88 PagelD: 2012

21
1 Q. And why do you say that?
2 A. They have created such a panic and hate
3 in the town that I blame them -- my opinion. I'm not
4 the law -- for a lot of the problems we have in the
5 town today.
6 Q. And can you describe that hate, please?
7 A. That hate, it started with some people
8 in Evergreen Court and then into this Jackson Strong
9 Web site and combine that with Rich Egan.
10 MR. STORZER: Go off the record.
11 (Discussion off the record.)
12 (Last answer read back by the reporter.)
13 A. And Sheldon Hofstein.
14 Q. Okay. And hate directed towards who or
15 what, Mr. Bressi?
16 A, That's actually a two-part answer I
17 think. I know how I would -- like two-part answers.
18 One is -- I think a majority of it
19 started as hatred towards what happened in Lakewood,
20 with the congestion and the two-way streets becoming
21 one streets, building houses, opening each other's
22 windows just about, and -- and that nomenclature, and
23 from that and part of that was from to stop the Jews
24 from moving into the town.
25 Q. And to your knowledge who are the
New York Hudson Court Reporting & Video New Jersey

212-273-9911 1-800-310-1769 732-906-2078

PL22802
Case 3:17-cv-03226-MAS-DEA Document 74-1 Filed 03/19/20 Page 7 of 88 PagelD: 2013

22
1 individuals that you're aware of that were part of
2 that original movement?
3 A, The original movement in many ways is
4 Mike Reina. Rich Egan -- naturally Mike Reina does
5 nothing without Rich Egan. Jackson Strong, Elenor
6 Hannum from their group.
7 Q. Okay. You said Evergreen...
8 A. Evergreen Court.
9 Q. Evergreen Court. That's a road?
10 A. A street in Jackson Township.
il Q. And is that where certain residents
12 lived that were part of this movement?
13 A. They live there and I remember when they
14 started the biggest movement against the eruv wires
i5 and yet they have none on their block. It was on the
16 other side of town.
17 Q. Mm' mm.
18 A. SO..
19 Q. Have these -- you -- you mentioned
20 Elenor Hannum?
21 A, Yes, ma'am -- yes.
22 Q. Have you spoken with her?
23 A. Years ago I spoke to her and she thanked
24 me. I~ helped her with her problem with her
25 neighbor --
New York Hudson Court Reporting & Video New Jersey
212-273-9911 1-800-310-1769 732-906-2078

PL22803
Case 3:17-cv-03226-MAS-DEA Document 74-1 Filed 03/19/20 Page 8 of 88 PagelD: 2014

38

1 A. Jackson Strong I know that they're --

2 they got involved very heavily with Elenor Hannum

3 especially originally on the wire situation.

4 Q. "The wire” meaning the eruv?

5 A. Eruv -- eruv. I never say it right. So

6 eruv wires; whatever they are.

7 Q. Mm'mm.

8 A. And I know Barry Calogero, Rob Nixon and

9 Mike basically would not make a move without getting

10 approval by them or if they want something done, they

11 will do it for them.

12 Q. And what do you mean by that specifically?
13 A. There are some times there was

14 discussions and -- like with the No Knock Ordinance

15 and the change wanted to be made on it by one Council

16 person who's not on the Council no more and they would

17 go berserk basic because Jackson Strong didn't want it.

18 Whatever Jackson Strong wanted, they

19 get. Whatever Rich Egan wants, Rich Egan gets from

20 the Mayor.

21 Q. And how do you know that?

22 A. Conversations. I know Rich Egan a long

23 time.

24 One time Rich Egan was friendly with me.

25 Q. Conversations with Mr. Egan?
New York Hudson Court Reporting & Video New Jersey
212-273-9911 1-800-310-1769 732-906-2078

PL22819
Case 3:17-cv-03226-MAS-DEA Document 74-1 Filed 03/19/20 Page 9 of 88 PagelD: 2015

39
1 A. Well, it was obvious through everybody
2 knew it. Nobody in town would deny that.
3 Q. Okay. But did you speak to Mr. Egan
4 about this --
5 A. No.
6 Q ~~ these kinds of issues specifically?
7 A. No.
8 Q What about Mr. Reina?
9 A There were some I spoke to him
10 specifically.
il Q. I'm sorry?
12 A. I spoke to on some specifically.
13 Q. And he would tell you that he spoke with
14 Mr. Egan?
i) A. No, but the languages that came from
16 Egan were relayed from him. Mike runs a very good
17 camouflage. He wants something done, he goes to Rich
18 Egan to carry it out.
19 QO. Okay.
20 A. And that's general knowledge amongst a
21 lot of people.
22 Q. And what about Mr. Nixon?
23 A. Mr. Nixon --
24 MR. MANKOFF: Wait. Wait. I object to
25 the form of that question just because I don't know
New York Hudson Court Reporting & Video New Jersey
212-273-9911 1-800-310-1769 732-906-2078

PL22820
Case 3:17-cv-03226-MAS-DEA Document 74-1 Filed 03/19/20 Page 10 of 88 PagelD: 2016

40

1 what it is.

2 Q. Tf you could answer the question.

3 A. Yeah, I can.

4 I think -- I always thought Mr. Nixon or

5 his background in -- in the State and the stuff and

6 understanding of law and lobbying with the State and

7 his involvement in Government would be an excellent,

8 excellent Council person.

9 Q. Mm'mm.

10 A. When he got involved with the Orthodox

1 stuff and everything else, I was surprised to see his

12 attitude especially being pulled by his nose by

13 Jackson Strong and ~- and Mike Reina.

14 Q. And what do you understand his attitude

15 to be?

16 A. Stopping Jews.

17 Q. And you've heard him make statements to

18 that effect?

19 A. Not quite that language but meaning the

20 same thing.

21 Q. What --

22 A. Trying to think exactly.

23 Q. What kind of statements do you recall

24 him making?

25 A. "We have to stop this."
New York Hudson Court Reporting & Video New Jersey
212-273-9911 1-800-310-1769 732-906-2078

PL22821
Case 3:17-cv-03226-MAS-DEA Document 74-1 Filed 03/19/20 Page 11 of 88 PagelD: 2017

Al
1 Generally my (sic) answer to the public
2 or anybody in the Council, "We have to stop them from
3 moving into town.”
4 I felt like saying, "They're already in
5 town so you have to throw them out first," but I didn't.
6 IT said I would go up to what the laws
7 allowed and that's it.
8 Q. Mm' mm.
9 A. And "If you don't want them to buy the
10 property, you buy the property.”
il That's my -- very standard answer I use.
12 And the efforts to try to find ways to
13 stop them started getting out of line.
14 Q. So Mr. Nixon spoke to you about ways of
AS stopping the Orthodox Jewish community from moving
16 into Jackson Township?
17 A. "We have to do stuff to stop it."
18 Q. And just for the record was that a yes
19 to that question?
20 A. Yes.
21 Q. And the same with Mayor Reina?
22 A. Yes.
23 Q. And the same with Mr. Calogero?
24 A. Yes.
25 Q. And did those individuals find various
New York Hudson Court Reporting & Video New Jersey
212-273-9911 1-800-310-1769 732-906-2078

PL22822
Case 3:17-cv-03226-MAS-DEA Document 74-1 Filed 03/19/20 Page 12 of 88 PagelD: 2018

44
1 hoops from this one in place that other people say to
2 take the hoops down, too, so...
3 Q. But prior to the -- prior to the new law
4 did you ever hear any --
5 A. No.
6 Q. -~- body complaining about basketball
7 hoops?
8 A. No.
9 Q. Anything else in the right-of-way?
10 A. No. Only --
11 Q. Just the wires --
12 A. Only during --
13 Q. -- right?
14 A. -~- snow removal.
15 The town did to -- for many years during
16 snow removal to remove all the hoops and stuff from
17 the right-of-ways because --
18 Q. oure.
19 A. ~- the plow trucks.
20 Q. And based on your conversations with Mr.
21 Reina was it your understanding that the basis for
22 this law was directed at the Orthodox Jewish community?
23 A, Yes,
24 Q. Did you have conversations with Mr.
25 Nixon about the -- about the eruv issue?
New York Hudson Court Reporting & Video New Jersey
212-273-9911 1-800-310-1769 732-906-2078

PL22825
Case 3:17-cv-03226-MAS-DEA Document 74-1 Filed 03/19/20 Page 13 of 88 PagelD: 2019

45

1 A. No.

2 Q. Any conversations with Mr. Calogero?

3 A, No.

4 Q. Okay. Who drafted the new law regarding

5 the right -- the right-of-way?

6 A. I would have to say if -- I'd have to

7 confirm with Jean Cipriani.

8 Q. Jean Cipriani. Okay.

9 A, And there was one other issue that he

10 brought up. You asked a --

11 Q. Mm'mm.

12 A. -- couple of them.

13 Q. Yeah.

14 A. About the dorms.

15 Q. Mm'mm.

16 A. I've been on Land Use like I say many

17 years, and he brought up he's going to ban dorms.

18 I said, "Mike, why are you doing that?

19 They're silent in the Master Plan which means they

20 have to go -- you can't build them. You got to go in

21 front of the Zoning Board. Why you doing this?"

22 Quote, "I'm going to prove to them that

23 they can't do it in my town."

24 Q. And who is "them"?

25 A. You tell me who "them" is.
New York Hudson Court Reporting & Video New Jersey
212-273-9911 1-800-310-1769 732-906-2078

PL22826
Case 3:17-cv-03226-MAS-DEA Document 74-1 Filed 03/19/20 Page 14 of 88 PagelD: 2020

46
1 Q. Is it the Orthodox Jewish community?
2 A. Yes.
3 Q. Was that in 2017? 2016?
4 A. I'm not going to try to remember the
5 year.
6 Q. But prior to the enactment of the two
7 ordinances related to --
8 A. Yes.
9 Q. ~- schools and dormitories?
10 Was there ever a problem with dormitories
11 in Jackson Township?
12 A. Prior to this?
13 QO Yes.
14 A, No.
15 Q Are you even aware of any dormitories in
16 Jackson Township other than I suppose Six Flags?
17 A. Well, I guess that's a question if
18 they're dormitories or not but...
19 Q. Sure. Any others?
20 A, No.
21 Q. Are you aware of members of the public
22 being opposed to Jewish schools and dormitories in
23 Jackson Township?
24 A. Yes.
25 Q. And do you believe that that is one of
New York Hudson Court Reporting & Video New Jersey
212-273-9911 1-800-310-1769 732-906-2078

PL22827
Case 3:17-cv-03226-MAS-DEA Document 74-1 Filed 03/19/20 Page 15 of 88 PagelD: 2021

48
1 A. I would have to -- I would think the
2 Township attorney, Jean Cipriani.
3 Q. And did she do so at the request of
4 Mayor Reina?
° A, She works for the Mayor, yes.
6 Q. Did you have any conversations with Mr.
7 Nixon about the -- about the schools ordinances? I'm
8 just going to call them the schools ordinances.
9 A, No.
10 Mr. Calogero?
11 A. No.
12 Q. Anybody else on the Council?
13 A. No.
14 Q. Was that driven by Mayor Reina; the
15 school -- schools ordinances to your knowledge?
16 A. In my opinion is yes by Mayor Reina and
17 Mr. Nixon.
18 Q. Okay. Do you have any other knowledge
19 about the schools ordinances?
20 A. No.
ai Q. Was the -- the Township Council was
22 aware of the issue of Orthodox Jewish schools having
23 dormitories at that time, correct?
24 A. You said Council meeting attorneys or --
25 or Council members?
New York Hudson Court Reporting & Video New Jersey
212-273-9911 1-800-310-1769 732-906-2078

PL22829
Case 3:17-cv-03226-MAS-DEA Document 74-1 Filed 03/19/20 Page 16 of 88 PagelD: 2022

49
1 Q. The Township Council.
2 A. Yes.
3 Q. And would that be because of issues in
4 other townships nearby?
5 A. T would say predominantly, yes.
6 Q. And was there also -- was the Council
7 aware of the Oros Bais Yaakov application for the
8 Zoning Board at that time?
9 A. They -- we ~~ we knew there was one
10 there. Like I say, I wouldn't read it, do it.
11 Nothing with it.
12 I don't know what the others did.
13 Q. Certainly.
14 There were -- at that point there were
15 no Orthodox Jewish schools in Jackson Township. Is
16 that correct?
17 A. Correct.
18 Q. Are there today?
19 A. No. That I know of.
20 Q. So there was no school causing any
21 actual problem anywhere?
22 A. No,
23 Q. And no dormitories causing any problem
24 anywhere?
25 A. Not at the time.
New York Hudson Court Reporting & Video New Jersey
212-273-9911 1-800-310-1769 732-906-2078

PL22830
Case 3:17-cv-03226-MAS-DEA Document 74-1 Filed 03/19/20 Page 17 of 88 PagelD: 2023

57
1 ~- in Council meetings?
2 A, Council meetings and very often Planning
3 Board.
4 Q. Planning Board meetings?
5 And the "they" or "them" refers to the
6 Orthodox Jewish --
7 A. Yes.
8 Q. -- community?
9 A. Yeah. "Are they going to convert that
10 to a church?" "Are they going to convert that to a
il school?" "Are they going to do" this. "Are they" --
12 and the "they" "thems" now.
13 Q. Right.
14 A. Rich Egan is very simple. Rich Egan
15 calls them most of the time "the beards" or "the hats,”
16 but most of the time he calls them "the beards."
17 Q. You've heard Mr. Egan say that?
18 A. Many times.
19 Q. Many times.
20 Did you hear about a resolution to
21 condemn Rise Up Ocean County?
22 A. Oh, yes.
23 Q. And can you tell us what that was about?
24 A. Asked to put a resolution up against it
25 by I forget what organization.
New York Hudson Court Reporting & Video New Jersey
212-273-9911 1-800-310-1769 732-906-2078

PL22838
Case 3:17-cv-03226-MAS-DEA Document 74-1 Filed 03/19/20 Page 18 of 88 PagelD: 2024

114
1 area?
2 A. Yes.
3 Q. The Holman Elementary School?
4 A. Yes.
5 QO. Ts that in a residential area?
6 A. Yes.
7 Q. The Rosenhauer Elementary School?
8 A. Yes.
9 Q. Is that in a residential area?
10 A. Yes.
li Q. The Goetz Middle School?
12 A. Yes.
13 QO. Ts that in a residential area?
14 A, Yes.
15 Q. Do you believe that those locations are
16 inappropriate for those schools?
17 A. No.
18 Q. Now, you've talked a little bit about
19 Mayor Reina previously, correct?
20 A. Yes.
21 Q. And you have heard him specifically make
22 statements that are about the Orthodox Jewish
23 community that are negative?
24 A. Referring to "them" or "they," yes.
25 Q. And you have heard negative statements
New York Hudson Court Reporting & Video New Jersey
212-273-9911 1-800-310-1769 732-906-2078

PL22895
Case 3:17-cv-03226-MAS-DEA Document 74-1 Filed 03/19/20 Page 19 of 88 PagelD: 2025

115

about the Orthodox Jewish community from I believe you

2 Said Mr. Rob Nixon and Barry Calogero?

3 A, Yes,

4 Q. Any other Council members?

5 A, Out of the current Council members --

6 Q. Or prior Council members?

7 A, Prior Council members is Ann Scott

8 (phonetic), then. No. No.

9 The current ones lately have been

10 showing signs of trying to side with Jackson Strong

11 and stuff.

12 Q. And who would that -- who would you

13 include in that?

14 A. Alex Sauickie and Andy -- Andrew Kern.

15 Q. Andrew Kern.

16 And your understanding is that they are
17 Siding with Jackson Strong lately?

18 A. It seems -- that's the appearance I've
19 had from the specific statements which I can't mention
20 because where they were made.

21 Q. Okay. But you have heard specific

22 statements made by Mr. Reina, Calogero and Nixon?

23 A. Yes.

24 Q. Have you heard negative statements made
25 about the Orthodox Jewish community by members of the
New York Hudson Court Reporting & Video New Jersey
212-273-9911 1-800-310-1769 732-906-2078

PL22896
Case 3:17-cv-03226-MAS-DEA Document 74-1 Filed 03/19/20 Page 20 of 88 PagelD: 2026

118

Q. Have you heard anything negative from

Miss Schlegel?

3 A. No.
4 Q Mr. Pieslak?
5 A I really never ever speak to Mr. Pieslak.
6 Q. Okay. Mr. Purporo?
7 A Don't talk to him either.
8 You got to remember in this form of
9 Government that's Administration and if I get caught
10 talking to them the Mayor gets all upset.
il Q. Has the Mayor been upset with you in the
12 past?
13 A. Yes.
14 Q. Does the Mayor believe that you are too
15 favorable to the Orthodox Jewish community?
16 MR. MANKOFF: Objection as to form. You
17 can answer it.
18 A. Well, he stated after the possible
19 settlement that was done that I sold out to the Jews
20 in town. I'm the Jew lover.
21 He said that to you?
22 A. To other people, yes, and it got back to
23 me, yes.
24 Who told you that?
25 A. Friends of mine. That's pretty public.
New York Hudson Court Reporting & Video New Jersey
212-273-9911 1-800-310-1769 732-906-2078

PL22899
Case 3:17-cv-03226-MAS-DEA Document 74-1 Filed 03/19/20 Page 21 of 88 PagelD: 2027

125

1 reason to believe? Yes.

2 Q. Okay. And what reason do you have to

3 believe?

4 A. The moves he makes and the things he says

° to me later.

6 Q. What kinds of things does he say to you?

7 A, Like "I'll never let them have wires in

8 this town."

9 Rich Egan saying to me personally, "You

10 got" -- he used to call me Corporal.

il "Corporal, you got to understand. You

12 got to raise money, raise money so you can fight them

13 till they run out of money, until the laws change.

14 You can't let them move into town."

15 And these remarks come from Mike to Rich
16 and Rich relays them to other people.

17 And Richard Egan can be a very

18 intimidating person.

19 Q. So Mayor Reina has said he'll "never let
20 them have wires in this town"?

21 A. Yes.

22 Q And you've heard him say that?

23 A. Yes.

24 Q And Rich Egan has made such comments as

25 well?
New York Hudson Court Reporting & Video New Jersey
212-273-9911 1-800-310-1769 732-906-2078

PL22906
Case 3:17-cv-03226-MAS-DEA Document 74-1 Filed 03/19/20 Page 22 of 88 PagelD: 2028

126
1 A. Not the wires. He made the same --
2 Q. About "them" -- "them" moving --
3 A. Right.
4 Q. ~- into town?
5 A. And "You better find ways to raise money
6 to fight them to keep fighting until the laws change
7 and we can do something or just wear them out."
8 Q. Okay.
9 A. And it's "them" or "the hats"; whichever
10 you want to call them.
11 Q. "The hats"?
12 A. Yeah.
13 QO. Referring to the Orthodox --
14 A. Or the --
15 Q. -- Jewish --
16 A. -- "beards." I'm sorry. "The beards."
17 "The beards." "The beards." He refers to the Orthodox
18 Jewish community as "the beards."
19 Q. All right.
20 MR. STORZER: It is noon right now. I
21 am going to have a couple more hours but I would like
22 to take a lunch break if that works for everybody
23 else, and then how about we reconvene at one o'clock?
24 Thank you, Mr. Bressi.
25 Off the record.
New York Hudson Court Reporting & Video New Jersey
212-273-9911 1-800-310-1769 732-906-2078

PL22907
Case 3:17-cv-03226-MAS-DEA Document 74-1 Filed 03/19/20 Page 23 of 88 PagelD: 2029

129
1 Q. And what did the Mayor say during that
2 conversation?
3 A. He approves to them they can't have
4 dorms.
5 He what?
6 A. It will prove to them they can't have
7 dorms.
8 Q. "Prove to them" meaning the Orthodox
9 Jewish community?
10 A. That's the best that I can, you know,
11 say.
12 Q. And the Master Plan doesn't say anything
13 about schools being in the residential districts
14 either, does it?
15 A, No.
16 Q. So there's no support for the ordinance
17 as they relate to schools in the Master Plan?
18 A, If they're silent, there's no support
19 for it.
20 Q. And did you state that you believed that
21 Jean Cipriani drafted these ordinances?
22 A. I say I believe she did. She was the
23 Township attorney and normally her or her staff or
24 whoever.
25 Q. Okay. And I believe you also testified
New York Hudson Court Reporting & Video New Jersey
212-273-9911 1-800-310-1769 732-906-2078

PL22910
Case 3:17-cv-03226-MAS-DEA Document 74-1 Filed 03/19/20 Page 24 of 88 PagelD: 2030

130
1 that the motivation for these ordinances was to keep
2 Orthodox Jews from moving into Jackson?
3 A. As the Mayor stated to me, "I'm going to
4 redefine this and says exactly the same thing it
5 showed them they can't have dorms in our town."
6 Q. And for the record the answer to my
7 question?
8 A. Yes.
9 Q. And there were -- were there any issues
10 with any existing schools in Jackson Township?
i MR. MANKOFF: Objection as to form. You
12 can answer it.
13 Q. T mean ~- let me rephrase that. Let me
14 strike that question. Ask a better one.
15 Was the Township Council concerned about
16 any problems arising from any existing schools in
17 Jackson Township as a basis for considering these
18 ordinances?
19 A. No.
20 Q. There were two Council meetings where
21 these ordinances were considered. Is that correct?
22 A. Normally it's the first and second
23 reading, yes.
24 Q. Okay. And you were in attendance at
25 both of those meetings?
New York Hudson Court Reporting & Video New Jersey
212-273-9911 1-800-310-1769 732-906-2078

PL22911
Case 3:17-cv-03226-MAS-DEA Document 74-1 Filed 03/19/20 Page 25 of 88 PagelD: 2031

A.

Q.

getting these

131

Best of my recollection, yes.
Was Mayor Reina the driving force behind

ordinances considered by the Council?

4 A. What do you mean "considered by the
5 Council"?
6 Q. Were these ordinances -- strike that.
7 Was Mayor Reina the one that presented
8 these ordinances to the Council?
9 A. Best of my knowledge he's the one that
10 pushed these to the Council President, yes.
11 Q. Are you familiar with the Trophy Park
12 Development?
13 A. Yes.
14 Q. And there's some question as to whether
15 certain facilities there are considered -- will be
16 considered --
17 A. Can I give you --
18 Q. -~- dormitories or not?
19 A. -~- the history on that?
20 Can I give you the history of --
ai Q. Of --
22 A. -- that
23 Q. -- course. Yeah.
24 A. Application come forward the first
25 night. His application couldn't be heard because he
New York Hudson Court Reporting & Video New Jersey
212-273-9911 1-800-310-1769 732-906-2078

PL22912
Case 3:17-cv-03226-MAS-DEA Document 74-1 Filed 03/19/20 Page 26 of 88 PagelD: 2032

147
(Exhibit KB-11 marked for identification.)

2 Q. Mr. Bressi, you've been handed Exhibit
3 KB-11 which again appears to be another E-mail from
4 Kelly Kanis. Do you see that?
5 A. Yes.
6 Q. And you again are listed as a recipient?
7 A, Yes.
8 Q. Is this an E-mail you would have
9 received?
10 A, Yes.
il Q. If you look at the first paragraph of
12 the E-mail it begins, "Thank you for sending out the
13 no-knock in the tax bill. Thanks, Rob Nixon, for
14 making that happen."
15 Do you see that?
16 A, Yeah. Yes.
17 Q. Why do you think she's referring to Mr.
18 Nixon in that paragraph?
19 A. Mr. Nixon was the closest to them at
20 Jackson Strong.
21 Q. And how do you know that?
22 A. Just general conversations that we
23 heard -~- I heard him talking and stuff, and that one
24 time he want -- I forget what we wanted to amend on
25 this and Rob Nixon went crazy because they would not
New York Hudson Court Reporting & Video New Jersey
212-273-9911 1-800-310-1769 732-906-2078

PL22928
Case 3:17-cv-03226-MAS-DEA Document 74-1 Filed 03/19/20 Page 27 of 88 PagelD: 2033

148

accept it meaning Jackson Strong.

2 Q. So you discussed with Rob Nixon his
3 connection with Jackson Strong and their interests in
4 the no-knock ordinance?
5 A, Yeah. And I got just pushed away
6 because, you know, naturally Rob denied it but there's
7 no two ways about it. Rob Nixon, Barry Calogero and
8 Mike Reina feed everything from Jackson Strong to us.
9 There's just no denying it.
10 Q. Okay. Do you see at the bottom of that
11 paragraph where it says, "so many neighborhoods could
12 have been saved"?
13 A. Yes.
14 Q. What do you think Kelly Kanis is
15 referring to by saying that "so many neighborhoods
16 could have been saved"?
17 A. The Orthodox --
18 MR. MANKOFF: Objection. Calls for the
19 witness to speculate.
20 Q. Pardon?
21 MR. MANKOFF: Objection to form. Go
22 ahead.
23 A. The Orthodox moving in; that as long as
24 an Orthodox person moves in, their concern the
25 neighborhood is shot.
New York Hudson Court Reporting & Video New Jersey
212-273-9911 1-800-310-1769 732-906-2078

PL22929
Case 3:17-cv-03226-MAS-DEA Document 74-1 Filed 03/19/20 Page 28 of 88 PagelD: 2034

206

1 A. Correct.

2 Q. And, again, I -- this might seem a

3 little repetitive but just so the record is clear I

4 want to ask my question again which is what the eruv

5 ordinance did was change a situation where you could

6 request permission to put an eruv up in the right-of-

7 way to a situation where you could no longer request

8 permission to put an eruv up in the right-of-way. Is

9 that correct?

10 A. Right.

il Q. Okay. And do you know who was the first
12 person that raised this issue for the eruv -- for that
13 ordinance?

14 MR. MANKOFF: Objection as to form. You
15 can answer it.

16 A. As I explained before that was the

17 Mayor.

18 Q. The Mayor.

19 A. He -- we talked about it for a couple of
20 weeks. He wasn't going to apply it because basketball
ai courts, hockey, everything else. I was in Bermuda

22 when he applied it, came back and learned that he

23 applied it.

24 Q. And do you understand that various

25 Jackson Township residents raised this issue with the
New York Hudson Court Reporting & Video New Jersey
212-273-9911 1-800-310-1769 732-906-2078

PL22987
Case 3:17-cv-03226-MAS-DEA Document 74-1 Filed 03/19/20 Page 29 of 88 PagelD: 2035

207
1 Township?
2 A. Yes.
3 Q. And they raised it in the context of
4 eruvs?
5 A. Correct.
6 Q. And are you aware of any complaints
7 prior to the ordinance being passed about anything
8 other than eruvs?
9 A. No.
10 MR. STORZER: Can you mark this.
li (Exhibit KB-30 marked for identification.)
12 MR. STORZER: Off the record.
13 (Discussion off the record.)
14 (Resumes at 3:38 p.m.)
15 BY MR, STORZER:
16 Q. Mr. Bressi, you've been handed what's
17 been marked as KB-30 I believe.
18 A. Yes.
19 Q. And is this is an E-mail from Christina
20 Kisseberth. You see that?
21 A. Yes.
22 Q. To various recipients including yourself?
23 A. Yes.
24 Q. Do you have any reason to believe you
25 did not receive this E-mail?
New York Hudson Court Reporting & Video New Jersey
212-273-9911 1-800-310-1769 732-906-2078

PL22988
Case 3:17-cv-03226-MAS-DEA Document 74-1 Filed 03/19/20 Page 30 of 88 PagelD: 2036

223
1 Orthodox Jewish community?
2 A. Yes.
3 QO. And you said this was to your knowledge
4 Barry Calogero's idea?
5 A. Well, up till the last night I thought --
6 and a couple months ago -- it was Barry Calogero's
7 idea. I learned last night according to Alex and
8 Barry it was originally Alex Sauickie's idea.
9 Q. Okay. Are you familiar with a
10 controversy about the use of the Spray Park by
11 Orthodox Jews in Jackson?
12 A. There is a controversy about -- probably
13 two years ago that I think -- and they wanted to try
14 to limit it to just Jackson residents which you cannot
15 do and then they just -- I think they put a limit that
16 you couldn't come up with buses or vans like that --
17 QO. And then what were --
18 A. -- Friday.
19 Q. When you -- if there was a concern whose
20 concern was that?
21 A. That came from -- predominantly from
22 Barry Calogero and Rob Nixon.
23 Q. And were Mr. Calogero and Mr. Nixon
24 concerned about people from any particular town coming
25 to use the Spray Park?
New York Hudson Court Reporting & Video New Jersey
212-273-9911 1-800-310-1769 732-906-2078

PL23004
Case 3:17-cv-03226-MAS-DEA Document 74-1 Filed 03/19/20 Page 31 of 88 PagelD: 2037

224
1 A. Yes.
2 Q. And which town would that be?
3 A. Lakewood.
4 Q. So these were Orthodox Jews that they
5 were concerned about?
6 A. Yes.
7 Q. Have you heard about the issue of modesty
8 and wearing of clothes at the Spray Park?
9 A, No.
10 Q. Okay. Mr. Bressi, have you heard
11 complaints about the use of portable toilets in
12 Jackson Township?
13 A. Yes. One time at 146 New Prospect.
14 Q. Okay.
15 A. I believe it was checked into and there
16 was no violation to it I believe.
17 Q. With respect to the Spray Park that --
18 Mr. Bressi, did you understand Mayor Reina to be
19 concerned about access as well?
20 A. Yes.
21 Q. And he was concerned that Orthodox Jews
22 from Lakewood Township would be using the Spray Park?
23 A. Yes.
24 MR. MANKOFF: Objection as to form. You
25 can answer.
New York Hudson Court Reporting & Video New Jersey
212-273-9911 1-800-310-1769 732-906-2078

PL23005
Case 3:17-cv-03226-MAS-DEA Document 74-1 Filed 03/19/20 Page 32 of 88 PagelD: 2038

241
1 ordinance is placed on the Council's agenda?
2 A. Council President.
3 Q. And who is the Council president?
4 A. Rob Nixon.
5 Q. And how long has he been the Council
6 President?
7 A. Since January ist -~ well, January 7th.
8 Whenever they re --
9 Q. January 7th?
10 A. -~ reorganized. Yes.
il Q. And so was it his decision not to place
12 any draft ordinances related to schools and dormitories
13 on the Council agenda?
14 A. He makes the agenda.
15 Q. So that's a yes?
16 A. Yes.
17 Q. Did Mr. Calogero ever have any
18 discussions with you about a potential settlement in
19 that --
20 A. He --
21 -- case?
22 A. He mentioned it to me once. I was in
23 the WaWa again on a Sunday morning and I said --
24 MR. MANKOFF: You need to stay in on
25 Sunday mornings.
New York Hudson Court Reporting & Video New Jersey
212-273-9911 1-800-310-1769 732-906-2078

PL23022
Case 3:17-cv-03226-MAS-DEA Document 74-1 Filed 03/19/20 Page 33 of 88 PagelD: 2039

242

1 THE WITNESS: I go to church.

2 A, And I saw him and I said, "Did you check

3 everything out?"

4 And he says, "The first dorm built in

5 this town for them I -- I leave this town."

6 Q. And by "them" he was referring to?

7 A. The Orthodox.

8 Q. Have you ever heard any Township officials

9 refer or speak about mikvahs?

10 A. Oh, yeah.

11 Q. Who -- who -- who has spoken about

12 mikvahs?

13 A. Well, just in mediation I heard the

14 term.

15 Putting aside the mediation discussions.

16 A. Jackson Strong's heard about it and had

17 comments about it and Rich Egan calls them -- I forget

18 the nickname Rich Egan gives them. God forbid.

19 Something -- dirty baths or holy baths or whatever he

20 wants to call them. Something of that nature.

21 Q. When did he say -- say that?

22 A. I don't know. Several times.

23 Q. In the context of an official meeting or

24 outside?

25 A, Outside in the hallways. His -- his
New York Hudson Court Reporting & Video New Jersey
212-273-9911 1-800-310-1769 732-906-2078

PL23023
Case 3:17-cv-03226-MAS-DEA Document 74-1 Filed 03/19/20 Page 34 of 88 PagelD: 2040

250
CERTIFICATE OF OFFICER

I, PATRICIA J. RUSSONTIELLO, a

6 Certified Court Reporter and a Notary Public of the
7 State of New Jersey, do hereby certify that prior to
8 the commencement of the examination the witness was
9 duly sworn by me.
10 I DO FURTHER CERTIFY that the
11 following is a true and accurate transcript of the
12 testimony as taken stenographically by and before me
13 at the date, time and place aforementioned.
14 I DO FURTHER CERTIFY that I am
15 neither a relative nor employee, nor attorney or
16 counsel to any parties involved; that I am neither
17 related to nor employed by any such attorney or
18 counsel, and that I am not financially interested in
19 the action.
20
al
22
23
\\PATRICIA J. RUSSONIELLO
24 NOTARY PUBLIC OF THE STATE OF NEW JERSEY
My Commission Expires: 4/20/2020
25 C.C.R. License No. XI00517
New York Hudson Court Reporting & Video New Jersey
212-273-9911 1-800-310-1769 732-906-2078

PL23031
Case 3:17-cv-03226-MAS-DEA Document 74-1 Filed 03/19/20 Page 35 of 88 PagelD: 2041

EXHIBIT B
Case 3:17-cv-03226-MAS-DEA Document 74-1 Filed 03/19/20 Page 36 of 88 PagelD: 2042
Case 7:20-cv-01399-NSR Document1 Filed 02/18/20 Page 1 of 65

IN THE UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

ATERES BAIS YAAKOV ACADEMY OF
ROCKLAND,

Plaintiff,
Vv. Civil Action No.
TOWN OF CLARKSTOWN, GEORGE
HOEHMANN, CUPON INC., CITIZENS COMPLAINT AND JURY DEMAND
UNITED TO PROTECT OUR

NEIGHBORHOODS OF GREATER
NANUET INC.,

Defendants.

Plaintiff Ateres Bais Yaakov Academy of Rockland (“ABY”), by and through its

undersigned counsel, respectfully alleges as follows:

PL23570
Case 3:17-cv-03226-MAS-DEA Document 74-1 Filed 03/19/20 Page 37 of 88 PagelD: 2043
Case 7:20-cv-01399-NSR Document1 Filed 02/18/20 Page 4 of 65

I PRELIMINARY STATEMENT

1, This is an action to redress violations of ABY’s constitutional and civil rights
under the First and Fourteenth Amendments to the United States Constitution as enforced by 42
U.S.C. sections 1983 and 1985, the New York Constitution, the Religious Land Use and
Institutionalized Persons Act (“RLUIPA”), and New York State law caused by the Town of
Clarkstown’s (the “Town” or “Clarkstown”) calculated and discriminatory efforts to prevent a
registered Orthodox Jewish school from closing on its purchase of a Baptist school and church —
the Grace Baptist Church (the “Property” or “GBC”). As set forth in detail below, in interfering
with and depriving ABY of its right to freely exercise religion in Clarkstown, the Town acted in
coordination with a citizens’ group called “Citizens United to Protect Our Neighborhood,” or
CUPON of Greater Nanuet (“CUPON”), which was formed for the express purpose of
preventing ABY from operating its school.

2. In early January 2019, in reaction to ABY’s pending permit application following
its entry into a contract for the purchase of the Property, Clarkstown Supervisor George
Hoehmann, other Clarkstown officials and members of a Rockland County political party,
members of CUPON, and CUPON’s counsel met to concoct a plan to prevent ABY’s purchase
of the Property.

3. In parallel to the manufactured public pressure from CUPON, the Town denied
ABY’s permit application through a blatant misapplication of its zoning laws — a misapplication
the Town has effectively conceded due to its subsequent attempt (and failure) to amend its zoning
code to align with its desired misapplication. These efforts directly caused ABY to lose its

financing for the purchase of the Property.

PL23573
Case 3:17-cv-03226-MAS-DEA Document 74-1 Filed 03/19/20 Page 38 of 88 PagelD: 2044
Case 7:20-cv-01399-NSR Document1 Filed 02/18/20 Page 5 of 65

4. Furthermore, Clarkstown’s Zoning Board of Appeals (the “ZBA”) refused to hear
ABY’s appeal of the Clarkstown Building Department’s (the “Building Department”) erroneous
decision denying ABY’s request for a building permit and, in the alternative, its application for
an area variance. The ZBA’s decision was arbitrary and capricious, unsupported by law and fact,
and failed to provide any accommodation, let alone a reasonable accommodation, for the free
exercise of religion, as required by New York law and the First Amendment.

5. The Town and ZBA knew all they needed was time to come up with a permanent
solution, so the ZBA continued repelling ABY’s efforts to secure a decision on the merits, and
the Town kept delaying responding to ABY’s demands for information and documents under
New York’s Freedom of Information Law (“FOIL”).

6. Following its knowing interference with and evisceration of ABY’s contract to
purchase the Property and months of delay, the Town purchased the Property for itself For the
Town, this is but the latest example in a demonstrable pattern of wreaking havoc on religious
property applicants to prevent their engagement in the Clarkstown community. Ultimately, the
Town’s purchase of the Property capped its coordinated effort with CUPON to prevent Orthodox
Jewish girls from going to school in Clarkstown under the facade of zoning code compliance,
concerns for overdevelopment, parking, and traffic.

7. Even now, Clarkstown has no idea what it wants to do with the Property,
demonstrating that its primary purpose was to keep ABY out of the Town. It considered buying
the Property “for general municipal purposes,” approved $4.6 million in bonds to purchase the
Property “for general municipal purposes,” and finally authorized the purchase of the Property
“for general municipal purposes.” And after closing, it established a “Vision Committee” to

figure out to do with this $4.6 million piece of property. Tellingly, despite its purported concerns

PL23574
Case 3:17-cv-03226-MAS-DEA Document 74-1 Filed 03/19/20 Page 39 of 88 PagelD: 2045
Case 7:20-cv-01399-NSR Document1 Filed 02/18/20 Page 6 of 65

about “parking” in connection with ABY’s purchase of the Property, all the ideas floated have
entailed the Town using the Property for parking.

8. The administrative actions taken by the Town and its agents, including its
Building Department and ZBA, against ABY, and its subsequent purchase of the Property, were
all knowingly conducted with the intent to deprive ABY of its constitutional and civil rights to
the free exercise of religion. The Town has thus violated the U.S. Constitution, federal civil
rights statutes, RLUIPA, and New York State law. Furthermore, the Town, Defendant
Hoehmann, and Defendant CUPON (collectively, the “Defendants”) have conspired to deprive
ABY of its constitutionally protected free exercise and equal protection rights and have
tortiously interfered with ABY’s contract to, and ability to, purchase the Property.

9. The Town’s unjustifiable delays and obstruction have put severe financial stress
on ABY. In order for ABY to continue to exist and fulfill its mission to give young Orthodox
Jewish girls a rigorous secular and religious education, it seeks compensatory and punitive
damages, and attorneys’ fees for Defendants’ egregious violations of federal and New York State
law. In addition, ABY seeks injunctive relief in the form of an order compelling the Town both
to turn over the Property to ABY for the same price it paid and to grant it the building permit or
variance it should have awarded a year ago.

U. PARTIES AND KEY PEOPLE AND ORGANIZATIONS

10. Plaintiff ABY is a New York State chartered education corporation providing
both secular and Orthodox Jewish religious instruction to girls in grades pre-K through 12 since
2000. Previously, ABY was located at 236 Cherry Lane in the Village of Airmont. ABY
currently occupies temporary quarters in the Village of New Hempstead (the “New Hempstead
Property”). Those quarters are made up of two modular buildings comprised of manufactured
modules. ABY’s permit to remain at that site, having already been extended, expires at the

6

PL23575
Case 3:17-cv-03226-MAS-DEA Document 74-1 Filed 03/19/20 Page 40 of 88 PagelD: 2046
Case 7:20-cv-01399-NSR Document1 Filed 02/18/20 Page 23 of 65

swom French Affidavit describing the history of the Property, and an opinion letter from ABY’s
land use counsel regarding the applicable law.

63. On January 10, 2019, CUPON held a meeting at a public school operated by the
Nanuet UFSD, at which Supervisor Hoehmann both attended and offered closing remarks. At
this meeting, CUPON’s counsel engaged in an in-depth training session advising CUPON
members and Town representatives — including Supervisor Hoehmann — on how to appear
“facially neutral” — in other words, how to mask the organization’s underlying discriminatory
motives. Counsel for CUPON exhorted its members, for example, that they had “adversaries,”
not “enemies,” and that they should not operate on the basis of “hate.” But, he told the crowd,
“lilf you can’t get that hate out of your heart, then please keep your mouth shut.”?4 On
information and belief, counsel advised the attendees to focus their complaints on innocuous
topics like traffic and avoid overt complaints that it was Orthodox Jews that wanted to purchase
and operate the Property for the benefit of young female students.

64. The next day, in a post on its official Facebook page, the Rockland County
committee of a major political party summarized the CUPON meeting as a “respectful and
professional 2 hour presentation that focused on how the community can protect themselves
from a hostile invasion.” See Ex. O (emphasis added). As if that xenophobic smear needed
elaboration, a commenter doubled down on the hatred:

e Let's all be honest and verbal about the term “hostile invasion.” (Which is maybe a bit
harsh, but not by alot.)

e The residents of Nanuet and Orangetown do not want to see our towns... over come
with Yeshivas, and the private homes that are not taxed because they are all yeshivas,
not responsible for taxes, but we pay for their bussing and more, for Hasidics to
infiltrate our local governments at the town, . . . seeing what we have all worked so

 

24 A video of Stephen Mogel, Esq’s presentation was posted to CUPON of Greater Nanuet’s Facebook page at
https://www.facebook.com/CTWTDWY TK/videos/2222326208086174, at 3:10.

23

PL23592
Case 3:17-cv-03226-MAS-DEA Document 74-1 Filed 03/19/20 Page 41 of 88 PagelD: 2047
Case 7:20-cv-01399-NSR Document1 Filed 02/18/20 Page 35 of 65

Because ABY was unable to close by the time of the essence date set by GBC, the contract was
terminated.28 GBC simultaneously filed a letter with the ZBA “revok[ing] any consent to land
use applications” relating to the Property. Ex. Z.

93, That same day, Supervisor Hoehmann publicly stated that “the [TJown has
interest in the property and will evaluate its options in the coming weeks,”””

94. On May 30, 2019, CUPON announced on its official Facebook page an upcoming
meeting in which Supervisor Hoehmann would “stop by and may be able to update [CUPON] on
Town activities.” See Ex. AA. Upon information and belief, throughout the process of ABY’s
Building Permit Application and subsequent appeal, Supervisor Hoehmann attended numerous
CUPON meetings like this one and actively coordinated with CUPON concerning the latest
developments, all in a calculated plot to prevent ABY’s purchase of the Property and pave the
way for the Town’s eventual purchase.

95. On June 4, 2019, Supervisor Hoehmann left no doubt about the Town’s
intentions: “I am excited about the prospects for the acquisition of Grace Baptist Church. . . . All
options are on the table and I look forward to the involvement of the school district and
potentially the private sector to create something unique for the benefit of all residents.”*”

96. On June 6, 2019, ABY filed a FOIL demand, requesting documents the Town had

in its possession pertaining to the Property and the Town’s interest in purchasing the same. Ex,

BB. The events related to this aspect of the Town’s dilatory tactics are discussed below in

 

8 On May 16, 2019, ABY received a letter from GBC terminating the contract. Ex. Y.

2° Robert Brum, Nanuet: Grace Baptist Church terminates sale to Ateres Bais Yaacov, ROCKLAND/WESTCHESTER
JOURNAL NEWS (MAY 16, 2019), https://www.lohud.com/story/news/local/rockland/nanuet/20 19/05/16/grace-
baptist-church-(erminates-sale-yeshiva-nanuct/3665 127002.

30 Robert Bram, Nanuet: Town, school district exploring Grace Baptist Church purchase,
ROCKLAND/WESTCHESTER JOURNAL NEWS (June 4, 2019),
https://www.lohud.com/story/news/local/rockland/nanuet/201 9/06/04/nanuet-town-school-district-exploring-grace-
baptist-church-purchase/ 1342961001.

PL23604
Case 3:17-cv-03226-MAS-DEA Document 74-1 Filed 03/19/20 Page 42 of 88 PagelD: 2048
Case 7:20-cv-01399-NSR Document1 Filed 02/18/20 Page 42 of 65

issued by the Town with respect thereto (including a list of
applications that were not ultimately heard at a meeting of the
Zoning Board of Appeals due to incomplete submissions or
applications otherwise terminated) and

(C) requirements of the Clarkstown Zoning Board of Appeal for
applicants to submit a survey (or other supporting documentation
not required by the Zoning Code) together with applications.

Ex. BB.

116. On July 5, 2019, the Town responded to requests (A)(1), (A)(2), and (A)(4),
stating that “[n]o records exist.” Ex. KK. As shown below, this was a lie. See infra JJ 121-127.

117. On July 22, 2019, ABY submitted an appeal to Supervisor Hoehmann, stating that
it found the Town’s denial of responsive records “difficult to believe” based on published news
articles discussing the Town’s interest in purchasing the Property. Ex. LL; see supra {fj 93, 95;
infra 4 126. Supervisor Hoehmann failed to timely rule on the appeal.

118. After the Town continued stonewalling, ABY submitted another FOIL demand on
October 13, 2019, this time requesting the purchase and sale agreement between GBC and the
Town and related documents. Ex. MM.

119. On November 13, 2019, the Town provided ABY with a mere 12 pages of
documents related to the sale, including the purchase offer for the Property signed by Supervisor
Hoehmann on September 25, 2019. Ex. NN.

120. On December 4, 2019, nearly six months after ABY’s initial FOIL demand
seeking documents related to the Town’s interest in purchasing the Property, and five months
since it claimed that “no records exist,” the Town finally provided ABY with some additional
documents. Ex. OO. The response included three emails concerning the Property sent by Paul
Adler, GBC’s real estate broker, on June 5, 2019 and June 6, 2019 to various Town

representatives. These emails demonstrate that the Town indeed had multiple records related to

42

PL23611
Case 3:17-cv-03226-MAS-DEA Document 74-1 Filed 03/19/20 Page 43 of 88 PagelD: 2049
Case 7:20-cv-01399-NSR Document1 Filed 02/18/20 Page 43 of 65

its interest in purchasing the Property, which were directly responsive to ABY’s June 6, 2019
FOIL demand. They demonstrate, among other things, that the Town was actually engaged in
active conversations with GBC about the Property during and around the time of the June 6,
2019 FOIL demand, and yet unlawfully withheld those records from ABY for six months.
Troublingly, had ABY not submitted an additional FOIL demand and filed for Article 78 relief
(discussed in Section L below), the Town would have likely continued to withhold these
documents.

121. The first document is a June 5, 2019 email from Paul Adler to Supervisor
Hoehmann, Paul Schofield (Deputy Town Attorney), and Susan Resnick (Town employee),
attaching, among other things, the cancelled contract between ABY and GBC. Mr. Adler states
that “these documents will be helpful to your appraiser in determining the market value,” and
references (i) ABY’s proposed purchase price, (ii) the amount that would be increased if the
parsonage adjacent to the Property would have been included in the sale, and (iii) the resulting
“firm sales price of $4.9m.” Ex. PP.

122. The second email, also from June 5, 2019, is another email from Mr. Adler to Mr.
Schofield and Supervisor Hoehmann, among other recipients, attaching a “Title Report’ for the
Property intended for Schofield’s “review and use.” Ex. QQ.

123. The third email, from June 6, 2019, is from Mr. Adler to Supervisor Hoehmann,
Mr. Schofield, and Ms. Resnick, and discusses “an effort to assist the Town of Clarkstown &
Nanuet School District in their due diligence deliberations,” and attaches “an inspection report
for the Grace Baptist Church ... which might be helpful and instructive.” Ex. RR.

124. Each of these emails falls squarely under requests (A)(1) and (A)(2) of ABY’s

June 6, 2019 FOIL demand, as they are records of communications between Town

43

PL23612
Case 3:17-cv-03226-MAS-DEA Document 74-1 Filed 03/19/20 Page 44 of 88 PagelD: 2050
Case 7:20-cv-01399-NSR Document1 Filed 02/18/20 Page 44 of 65

representatives and Mr. Adler, who is explicitly referenced in the FOIL demand, and relates to
the sale and purchase of the Property, including the Town’s interest in and efforts towards
purchasing the Property for itself. See Ex. BB.>8

125. Nor can these records possibly constitute the entirety of responsive documents.
On their face, these emails reference and were a part of larger conversations and exchanges
between representatives of the Town and GBC regarding the Town’s proposed purchase of the
Property that, to date, still have not been provided to ABY. For example, when Mr. Adler
discusses the “market price for the assemblage” as compared to the value of ABY’s contract with
GBC, he is clearly justifying an increase in the purchase price from the ABY contract that the
Town must have previously questioned or attempted to negotiate down. Ex. PP. And, when Mr.
Adler references assisting the Town in its “due diligence deliberations,” the only reasonable
inference is that such deliberations, or communications related to those deliberations, already
occurred. Ex. RR.

126. Finally, the minutes of the November 27, 2018 Town Board meeting explicitly
state that, as far back as November 26, 2018, the Town had already expressed interest in the

Property. Ex. G. On that day, Supervisor Hoehmann met with GBC and the Nanuet School

 

38 Furthermore, the Town should have documents that respond to section (B) of ABY’s June 6, 2019 demand
despite the Town’s disingenuous response that “(t]he Town of Clarkstown does not maintain records in the manner
and categories as contemplated by [yJour request.” Ex. KK. In May 2017, St. Peter’s Syro-Malankara Catholic
Church of Rockland submitted a proposal to construct a two-story building in the Town, See supra fj 42-43;
D’Onofrio, supra note 11. Additionally, in February 2018, Ramah Day Camp in Nyack submitted an application
seeking permission to use its summer staff house year-round, See Jewish Theological Ctr. & Ramah Day Camp in
Nyack v. Town of Clarkstown, No. 032265/2019, slip op. (N.Y. Sup. Ct., Rockland Cty. Jan. 7, 2020). All

documents pertaining to these submissions fall under section (B) of ABY’s FOIL demand and also should have been
produced. Notably, these examples are only the ones ABY has been able to find from the outside, and from what
ABY understands, these applications were both rejected by the Town. There also appeared to be potential buyers
from the Chung Tai Chan Monastery and Concilio Iglesia Dios Pentecostal, see Exs. QQ & RR (title report and
inspection report prepared for each entity), but no records related to either were produced. Notably, the Town
appears to have scared off at least two earlier potential buyers with ils incorrect assertions regarding what the
property can be used for. See Ex. G (referring to two prior buyers who “backed out” after meeting with the Town “to
learn about potential usage of the property”).

44

PL23613
Case 3:17-cv-03226-MAS-DEA Document 74-1 Filed 03/19/20 Page 45 of 88 PagelD: 2051
Case 7:20-cv-01399-NSR Document1 Filed 02/18/20 Page 45 of 65

District about a potential sale of the Property. As those minutes attest, “[t]he Town was
interested in the land and solicited a qualified appraiser of the property.” Jd. The appraisal in
2018, and any other documents related to the Town’s interest at that time — which surely exist —
are also responsive to ABY’s June 6, 2019 FOIL demand and must be provided by the Town.

127. At bottom, these emails and minutes provide “incontrovertible documentary
evidence” that the Town unlawfully withheld documents responsive to ABY’s June 6, 2019
FOIL demand. They also directly refute the Town’s cavalier insistence that “[n]o records exist.”
Ex. KK. If there really are no other documents responsive to ABY’s FOIL demand (beyond the
documents that the Town belatedly produced), then there is a serious and substantial question as
to whether the Town destroyed documents despite a duty to preserve them in light of ABY’s
pending appeal to the ZBA during that time. Even though by this time ABY’s contract had been
cancelled, its remedies in state court were very much alive and were being hindered by the Town
and its discriminatory conduct.

J. ABY FILES AN ARTICLE 78 PETITION AND DECLARATORY JUDGMENT
COMPLAINT

128. On August 8, 2019, ABY filed a Verified Article 78 Petition and Declaratory
Judgment Complaint against the Town, the ZBA, and the Building Department in the Supreme
Court of New York, County of Rockland (the “Article 78 Proceeding”). Ex. SS. In the Article 78
Proceeding, ABY asked the state court for an order (1) compelling the ZBA to hear ABY’s
appeal of the Building Department’s erroneous decision denying ABY’s request for a building
permit and, in the alternative, its application for an area variance; (2) directing the ZBA, upon
that hearing, to find that a variance from Town Code § 290-20.1(7) is not required for use of a
“school of general instruction” or, in the alternative, directing the ZBA to grant ABY’s

application for an area variance; (3) alternatively, annulling and setting aside the Building

PL23614
Case 3:17-cv-03226-MAS-DEA Document 74-1 Filed 03/19/20 Page 46 of 88 PagelD: 2052
Case 7:20-cv-01399-NSR Document1 Filed 02/18/20 Page 57 of 65

175. The Town and Defendant Hoehmann have deprived and continue to deprive ABY
of its right to freedom of religion and equal protection of the laws.

176. The Town and Defendant Hoehmann intended to interfere with ABY’s civil
rights, and were at all times aware that they were acting in violation of federal laws.

177. Defendant Hoehmann acted out of discriminatory motive and intent, or at least
was recklessly and callously indifferent to ABY’s federally protected rights.

THIRD COUNT — SECTION 1985
Against All Defendants
178. ABY incorporates by reference the allegations set forth in {1-177 of this

Complaint as if fully set forth herein.

179. The Defendants have engaged in a conspiracy to deprive ABY of equal protection
of laws or equal privileges and immunities, and acted in furtherance of the conspiracy out of
invidious, discriminatory animus toward ABY based on its status as a Jewish institution in
violation of 42 U.S.C. § 1985.

180. As evidenced by CUPON’s social media posts, and on further information and
belief, Defendant Hoehmann continued to meet and coordinate with Defendant CUPON on
multiple occasions throughout ABY’s application process and subsequent appeal to concoct the
“perfect storm” of administrative mayhem from the Town and purportedly independent outside
pressure from CUPON to achieve the discriminatory goal of keeping Orthodox Jews —
specifically ABY — from joining their community.

181. Defendants’ actions have injured ABY with respect to its free exercise of religion

as guaranteed by the First and Fourteenth Amendments to the United States Constitution.

37

PL23626
Case 3:17-cv-03226-MAS-DEA Document 74-1 Filed 03/19/20 Page 47 of 88 PagelD: 2053
Case 7:20-cv-01399-NSR Document1 Filed 02/18/20 Page 58 of 65

FOURTH COUNT — NEW _ YORK CONSTITUTION
Against the Town and Defendant Hoehmann

182. ABY incorporates by reference the allegations set forth in §§ 1-181 of this
Complaint as if fully set forth herein.

183. The Town and Defendant Hoehmann, by their acts, have acted under color of law
and have conspired and continue to conspire, in breach of ABY’s rights to protect its interests
under the law in violation of Article I, § 3 (freedom of worship; religious liberty), Article I, § 9
(right to assemble) and Article I, § 11 (equal protection of laws; discrimination in civil rights
prohibited) of the New York State Constitution.

FIFTH COUNT — TORTIOUS INTERFERENCE WITH CONTRACT
Against All Defendants

184. ABY incorporates by reference the allegations set forth in {J 1-183 of this
Complaint as if fully set forth herein.

185. ABY entered into a valid contract with GBC to purchase the Property.

186. No Defendant was a party to that contract.

187. Through oversight and participation in the administrative zoning process
conceming ABY’s permit application, the Town and Defendant Hoehmann had specific
knowledge of ABY’s contract to purchase the Property. Defendant CUPON was founded for the
very purpose of opposing ABY’s contract to purchase the Property, so it, too, had specific
knowledge of the contract.

188. Defendants intentionally, without justification or excuse, took actions to prevent
ABY from executing its obligations under the contract to purchase the Property, including but
not limited to organizing and conspiring to prevent the sale, denying ABY’s permit application

and its variance application, and refusing to consider ABY’s appeal, thereby causing a breach.

358

PL23627
Case 3:17-cv-03226-MAS-DEA Document 74-1 Filed 03/19/20 Page 48 of 88 PagelD: 2054
Case 7:20-cv-01399-NSR Document1 Filed 02/18/20 Page 60 of 65

5. An award of permanent injunctive relief compelling the Building Inspector to
grant ABY’s building permit or compelling the ZBA to hear ABY’s appeal and grant it a
variance;

6. An award of permanent injunctive relief preventing the Town and Defendant
Hoehmann from illegally and unconstitutionally applying the laws, practices and policies of the
Town to ABY’s proposed use of the Property, including but not limited to enjoining the Town
and Defendant Hoehmann from applying the Town’s laws, practices and policies in a manner
that substantially burdens ABY’s religious exercise, or from applying those laws, practices and
policies in a discriminatory manner, and otherwise enjoining Defendant from preventing ABY’s
exercise of constitutional and statutory rights;

7. An award of the full costs and attorneys’ fees arising out of Defendants’ actions
and land use decisions alleged in connection with this action, as available under RLUIPA and
sections 1983 and 1985, as permitted by 42 U.S.C. § 1988; and

8. Such other and further relief as this Court may deem just and appropriate;

9, Pursuant to Rule 38(b) of the Federal Rules of Civil Procedures, ABY demands a

trial jury in this action on all issues so triable.

Dated: February 18, 2020 Respectfully submitted,

/s/ Yehudah L. Buchweitz

Yehudah L. Buchweitz

Robert G. Sugarman

David Yolkut

Kevin M. Simmons (pro hac vice pending)
WEIL, GOTSHAL & MANGES LLP

767 Fifth Avenue

New York, New York 10153

(212) 310-8000

60

PL23629
Case 3:17-cv-03226-MAS-DEA Document 74-1 Filed 03/19/20 Page 49 of 88 PagelD: 2055

EXHIBIT C
Case 3:17-cv-03226-MAS-DEA Document 74-1 Filed 03/19/20 Page 50 of 88 PagelD: 2056

UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF NEW JERSEY
3:1:17-cv-03226-MAS-DEA

ett te erred mm mes re en ne a ces at cl ll eee re ey x
AGUDATH ISRAEL OF AMERICA
AND WR PROPERTY, LLC,

Plaintiffs,

VS.
TOWNSHIP OF JACKSON,

Defendant.
tte tee mite tien nent Ari Sinn neh Hi) ie rm ret Adee ct x

DEPOSITION OF: PHIL STILTON
DATE: WEDNESDAY, JANUARY 29, 2020

New York Hudson Court Reporting & Video New Jersey
212-273-9911 1-800-310-1769 732-906-2078

PL22567
Case 3:17-cv-03226-MAS-DEA Document 74-1 Filed 03/19/20 Page 51 of 88 PagelD: 2057

24
1 Q. Mr. Stilton, you've been handed
2 what's been marked as Plaintiff's Exhibit 6.
3 Is this another document that you provided in
4 response to the subpoena?
5 A. Yes.
6 Q. What is this document?
7 A. This is a campaign flier that the
8 Jackson -- I have to choose my words here ~-- that I
9 was asked to produce on behalf of the campaign for
10 the Jackson Republican Club.
11 The candidates were Mike Reina. I
12 can't remember who he was running with. Reina,
13 Sauickie and Kern.
14 Q. And who asked you to produce this
15 document?
16 A. I was hired to do advertising for the
17 campaign by George Gilmore.
18 The Jackson Republican Club didn't
19 want to use our magazine for advertising.
20 Mr. Gilmore and the mayor had asked me if I would
21 make an exception, because I guess he was down in
22 the polls, and their campaign wasn't doing that
23 well, and then you know, this is one of the ones
24 that we produced out of that.
25 Q. So Mr. Gilmore and Mr. Reina asked
New York Hudson Court Reporting & Video New Jersey
212-273-9911 1-800-310-1769 732-906-2078

PL22590
Case 3:17-cv-03226-MAS-DEA Document 74-1 Filed 03/19/20 Page 52 of 88 PagelD: 2058

25

you to produce campaign materials for this campaign?

2 A. Yes.

3 Q. And this campaign being for

4 Mr. Reina, Sauickie and Kern?

5 A. Yes.

6 Q. When was this?

7 A. This would probably be in September

8 of 2018.

9 Q. September of 2018.

10 And did they -- was there a corporate
11 entity that you managed that was hired, or was it

12 you, yourself, personally?

13 A. Yes. Yes, our company, it's

14 Stilton Company LLC. We do marketing, media

15 advertising, along with our news publication

16 service.

17 We do a lot of political campaign

18 advertising because we have a very -- we have a

19 large conservative audience, probably one of the

20 largest in the state. We reach about 8 million

21 people statewide, and in Jackson, because that is

22 where we are based out of. We have such a high

23 concentration of readership in Jackson.

24 Our magazine goes to every home in

25 town, and on social media, about 20,000 residents
New York Hudson Court Reporting & Video New Jersey
212-273-9911 1-800-310-1769 732-906-2078

PL22591
Case 3:17-cv-03226-MAS-DEA Document 74-1 Filed 03/19/20 Page 53 of 88 PagelD: 2059

38

i because I know for a fact that the man is not

2 Orthodox. He is not Jewish, you know, but I can see

3 that it can tend to try to sway people to think

4 that.

9 Q. Why was that -- why was that relevant

6 politically in Jackson Township, the whole Lakewood

7 issue?

8 A. Because like I said, I believe that

9 campaign turned into who is with the Jew, and it

10 became who had more information and who could tie

11 the other person closer to the Lakewood community

12 and the Jewish community.

13 Q. Why would that be relevant in the

14 campaign?

15 A. It is a political issue. It has been
16 proven in a lot of towns where this is happening

17 that, you know, we saw it in a few other towns

18 recently, or a few other elections, where the person
19 who was sympathetic to the Jewish community would

20 get a lot of outrage from some online groups, and

21 you know, people who might like somebody, you know.
22 For instance when they sent out the postcards with

23 the mayor, the mayor had told me that, you know, he
24 has people who he has been friends with for years

25 cursing him out because he sold the town out to the
New York Hudson Court Reporting & Video New Jersey
212-273-9911 1-800-310-1769 732-906-2078

PL22604
Case 3:17-cv-03226-MAS-DEA Document 74-1 Filed 03/19/20 Page 54 of 88 PagelD: 2060

39

Lakewood developers.

2 So you know, it is just another form
3 of campaign advertising and manipulation of the
4 voting base or to try to sway the voting base one
5 way or the other.
6 Q. Okay. Is it safe to say that being
7 associated with the Orthodox Jewish community would
8 be harmful to any politician running for office in
9 Jackson Township?
10 A, Yes.
11 MR. MANKOFF: Objection as to form.
12 MR. STORZER: There may be objections
13 from time to time from defense counsel, but you can
14 still go for it and answer the questions.
15 THE WITNESS: What was the question?
16 MR. STORZER: You already answered
17 it, I believe.
18 THE WITNESS: I am sorry, could we
19 stop for one second?
20 MR. STORZER: Yes, absolutely.
21 THE WITNESS: When you're saying
22 defense counsel, I didn't realize that this whole
23 time.
24 MR. STORZER: I am sorry, I
25 believe -- in any case, Mr. Mankoff is representing
New York Hudson Court Reporting & Video New Jersey
212-273-9911 1-800-310-1769 732-906-2078

PL22605
Case 3:17-cv-03226-MAS-DEA Document 74-1 Filed 03/19/20 Page 55 of 88 PagelD: 2061

44
1 said, no, that is really what is happening in our
2 town.
3 Q. You have seen these kinds of posting?
4 A. Yeah, I have seen those, but I don't
5 have any communications with her. She is not a fan
6 of mine.
7 Q. Robert Nixon?
8 A. Not anti Jewish. Rob Nixon as a
9 councilman, in the discussions I have had with him
10 or heard him, was more again worried about what
il might happen to Jackson and reacted in the way that
12 he reacted.
13 I don't believe that was anti-Semitic
14 or anti-Jewish. It was just a defensive reaction
15 about what he felt might happen.
16 Q. Again, I'm not going to put you in a
17 position where I am going to ask you to guess what
18 is in his head or what his motivations are.
19 A. Right, right.
20 Q. Just what he has talked to you about.
21 So what kinds of issues has he spoken
22 to you about regarding the Orthodox Jewish
23 community?
24 A. You know, the possibility for over
25 development, having schools, the fear of having
New York Hudson Court Reporting & Video New Jersey
212-273-9911 1-800-310-1769 732-906-2078

PL22610
Case 3:17-cv-03226-MAS-DEA Document 74-1 Filed 03/19/20 Page 56 of 88 PagelD: 2062

45

1 schools all over town where they shouldn't be.

2 Q. Mm-hmm.

3 A. You know, early on it was

4 blockbusting.

5 Q. By blockbusting, you mean Orthodox

6 Jews --

7 A. Orthodox Realtors. I guess early on
8 the Realtors were doing a lot of door-to-door

9 knockings. It was very aggressive.

10 Q. Mm-hmm.

11 A. So he said, you know, they

12 communicated with me that they wanted to get the

13 message out that we were doing ordinances to stop

14 blockbusting, and can you help us get the word out,
15 to show they are doing something to address the --

16 at the time, he called it a quality of life issue.

17 Q. So Mr. Nixon reached out to you

18 specifically?

19 A. No. We had a meeting.

20 Q. Oh, you had a meeting?

21 A. Yeah, yeah. While this was going on,
22 while there were some disagreements, the mayor had

23 tried to make peace, and he set up a meeting with

24 myself, him and Rob, and we discussed some of the

25 issues, and you know, why they were doing certain
New York Hudson Court Reporting & Video New Jersey
212-273-9911 1-800-310-1769 732-906-2078

PL22611
Case 3:17-cv-03226-MAS-DEA Document 74-1 Filed 03/19/20 Page 57 of 88 PagelD: 2063

46

things and how they felt certain things I was doing

2 was making them look bad, and there was no real

3 resolution from the meeting, though.

4 QO. When was this meeting?

5 A. IT don't even remember.

6 Q. 2000 --

7 A. It was in 2000 -- I believe it was

8 either the winter or 2018 or '19. It was after the

9 election.

10 Q. And where was this meeting?

11 A. At the Lakehurst Diner.

12 Q. You, Mr. Reina and Mr. Nixon?

13 A. Yes.

14 Q. And the issues they brought up were
15 the dormitories?

16 A. No, not dormitories.

17 Q. The blockbusting?

18 A. Yeah. It was -- basically, it was a
19 meeting where they kind of -- where Rob defended

20 himself against stories that we did that, you know,
21 they have this thing where when they do something on
22 the council and we report it, they blame us for

23 reporting what they are doing if it doesn't come out
24 exactly the way they want it.

25 So he was pretty much defending his
New York Hudson Court Reporting & Video New Jersey
212-273-9911 1-800-310-1769 732-906-2078

PL22612
Case 3:17-cv-03226-MAS-DEA Document 74-1 Filed 03/19/20 Page 58 of 88 PagelD: 2064

47]

positions on a lot of things he did, trying to

2 explain, you know, that I had it wrong, or I didn't

3 quite see what he was trying to get at.

4 Q. And these were issues related to the

5 Orthodox Jewish community?

6 A. For the most part. We discussed a

7 lot of different things.

8 Q. Other than blockbusting, what other

9 issues?

10 A. Eruvs.

11 Q. Eruvs, okay.

12 A. And schools.

13 Q. And what did Mr. Nixon and Mr. Reina
14 say about schools?

15 A. Well, they were mad that in the media
16 it was being portrayed that they put a ban on

17 schools and a ban on eruvs when they were trying to
18 explain that it wasn't quite a ban.

19 It was to legislate it. It wasn't a
20 ban. It was an effort to legislate, you know, the
21 potential of what is going to happen in town, you

22 know, before it happened.

23 Q. And what were they concerned about

24 happening to the town?

25 A. Well, they were more concerned about
New York Hudson Court Reporting & Video New Jersey
212-273-9911 1-800-310-1769 732-906-2078

PL22613
Case 3:17-cv-03226-MAS-DEA Document 74-1 Filed 03/19/20 Page 59 of 88 PagelD: 2065

61

token, he feels that he gets beat up because if a

2 resident does complain about an eruv or whatever, he
3 feels as mayor it's his obligation to look into it.
4 So he expressed some frustration with
5 the media too with that, where when because he is
6 doing an obligation for another resident, he will
7 get beat up because he is the one kind of viewed as
8 facilitating it.
9 Q. Are you aware of the issue, the
10 township monitoring places where Orthodox Jews
il gather to pray?
12 A. Just from reading the OPRA request.
13 Q. Have you ever spoken about that with
14 Mr. Reina?
15 A. I told him that it was wrong, and he
16 agreed.
17 Q. What else did he say about that?
18 A. He said that most of that was
19 Rob Nixon.
20 Q. Rob Nixon?
21 A. Yeah.
22 Q. What was Rob Nixon doing?
23 A. I guess just from the, you know, from
24 the OPRA request, you know, that he -- I don't want
25 to -- I mean, I would really just defer to the OPRA
New York Hudson Court Reporting & Video New Jersey
212-273-9911 1-800-310-1769 732-906-2078

PL22627
Case 3:17-cv-03226-MAS-DEA Document 74-1 Filed 03/19/20 Page 60 of 88 PagelD: 2066

109
1 Q. You heard --
2 A. Not fighting the Orthodox community.
3 Q. What comments have you heard?
4 A. I mean just, like I said, the things
5 on the coupon, media that they -- that were
6 released.
7 Q. Nothing in person that you overheard
8 yourself?
9 A. Not fighting the community, no.
10 Q. Anything related to the Orthodox
11 community?
12 A. I just know he is not a fan.
13 Q. How do you know that?
14 A. From comments he has made, you know,
15 in those meetings.
16 Q. That you have heard yourself,
17 personally?
18 A. Yeah. Some of the stuff said in
19 Ken Bressi's deposition, you know, his ~- you know,
20 I have come to know Rich over the years. He is kind
21 of a -- he is a New Yorker. So he speaks his mind
22 sometimes, and you know, some of the comments in
23 there I did hear once our twice.
24 Q. Like which?
25 A. The beard comment.
New York Hudson Court Reporting & Video New Jersey
212-273-9911 1-800-310-1769 732-906-2078

PL22675
Case 3:17-cv-03226-MAS-DEA Document 74-1 Filed 03/19/20 Page 61 of 88 PagelD: 2067

110

1 Q. The beard comment?

2 A. Yeah. Which, you know, even though

3 it is not right, it is not just -- with him, it is

4 just not related to that. That is just the way he

5 is with everybody. He is a very coarse guy in

6 person, you know, not afraid to speak what is on his

7 mind.

8 Q. Who else have you heard use the

9 phrase "beards" referring to the Orthodox community?
10 A. Nobody. It must be a New York thing.
11 Q. Okay. Now, he was appointed to the

12 planning board by Mr. Reina, right?

13 A, I don't know exactly how the

14 appointments were, whether it is council or the

15 mayor.

16 Q. Do you know what Mr. Egan's

17 relationship is with Mr. Reina?

18 A. I believe they are friends, but I am
19 not 100 percent sure.

20 Q. Are you aware of any interest by

21 Jackson Township in publishing a township newspaper?
22 A. I have been told.

23 Q. Who has told you that?

24 A. The mayor mentioned it.

25 Q. Do you know why they would do this?
New York Hudson Court Reporting & Video New Jersey
212-273-9911 1-800-310-1769 732-906-2078

PL22676
Case 3:17-cv-03226-MAS-DEA Document 74-1 Filed 03/19/20 Page 62 of 88 PagelD: 2068

133
1 Q. Is that something that you wrote?
2 A. That wasn't directed at her, though.
3 Q. Is that something that you wrote?
4 A. Absolutely, yeah.
5 Q. Why did you write that?
6 A. Because at the time the town was
7 giving people tickets for basketball hoops, brush in
8 the street.
9 Also, the eruvs, they were going
10 crazy with -- it actually wasn't really meant to
11 anything Jewish. It was really meant to be, you
12 know, they are acting like the Gestapo going door to
13 door and giving people violations, you know, telling
14 kids -- giving parents violations for their kid's
15 basketball hoop or, you know, and what I was told
16 later on was that was because, I guess, to enforce
17 the eruv violations. They had to blanket
18 everything.
19 I was very opposed to that.
20 Q. Just to be clear, who told you that?
21 Was it Mr. Reina?
22 A. I believe it was actually Rob Nixon,
23 Reina and Schlegal.

24 Q. Just so the record is clear, I don't
25 want to skip over this fact, they told you that they
New York Hudson Court Reporting & Video New Jersey
212-273-9911 1-800-310-1769 732-906-2078

PL22699
Case 3:17-cv-03226-MAS-DEA Document 74-1 Filed 03/19/20 Page 63 of 88 PagelD: 2069

140
1 A. Yes.
2 Q. You referred to the rampant
3 anti-Semites you have all cultured; do you see that?
4 A. Yes.
5 Q. Who are the rampant anti-Semites?
6 A. Jackson Strong.
7 Q. When you say, "you have all
8 cultured," what do you mean by that?
9 A. When this first started, we had
10 talked about, you know, going down the middle of
11 everything, not catering to one side or the other.
12 A lot of people had that discussion.
13 In the media, we had that discussion between
14 different media outlets, and it seems, you know,
15 Rob Nixon became close -- you know, and again, it's
16 from the OPRA requests.
17 A lot of ordinances that Rob Nixon
18 proposed came from e-mails from the same, you know,
19 group of people, which were I believe members of
20 Jackson Strong.
21 Q. And that you believe were
22 anti-Semitic?
23 A. Again, looking back I don't know if I
24 would use the word anti-Semitic now, but I believe
25 they are driven by fear to act that way.
New York Hudson Court Reporting & Video New Jersey
* 212-273-9911 1-800-310-1769 732-906-2078

PL22706
Case 3:17-cv-03226-MAS-DEA Document 74-1 Filed 03/19/20 Page 64 of 88 PagelD: 2070

178
1 CERTIFICATE
2
3 I, GERALDINE ADINOLFI, a Certified Court

4 Reporter of the State of New Jersey, do hereby

5 certify that the witness was duly sworn by me.

6 I FURTHER CERTIFY that the foregoing is a

7 true and accurate transcript of the testimony as

8 taken stenographically by and before me at the time,
9 place and on the date hereinbefore set forth.

10 I FURTHER CERTIFY that I am neither a

11 relative nor employee nor attorney nor counsel of

12 any of the parties in this action and that I am

13 neither a relative nor employee of such attorney or

14 counsel, and that I am not financially interested in

15 the action.

16

17

 

18 Certified Court Reporter
19 License No. 30XI00228000
20

21

22 Dated: February 5, 2020

23

24

25
New York Hudson Court Reporting & Video New Jersey
212-273-9911 1-800-310-1769 732-906-2078

PL22744
Case 3:17-cv-03226-MAS-DEA Document 74-1 Filed 03/19/20 Page 65 of 88 PagelD: 2071

EXHIBIT D
Case 3:17-cv-03226-MAS-DEA Document 74-1 Filed 03/19/20 Page 66 of 88 PagelD: 2072

 

EVANS Weqaeyve) -aainie

Coast-To-Coast Coverage - Unsurpassed Excellence

 

Audio Transcription
October 2, 2019

 

Cupon Matter

vs.

 

 

 

PL23398
Case 3:17-cv-03226-MAS-DEA Document 74-1 Filed 03/19/20 Page 67 of 88 PagelD: 2073

Audio Transcription 10/2/2019

 

 

 

 

Page 78
1 UNIDENTIFIED MALE VOICE: It is.
2 UNIDENTIFIED FEMALE VOICE: Now, has
3 this been asked already?
4 UNIDENTIFIED FEMALE VOICE: No. Not
5 yet.
6 UNIDENTIFIED MALE VOICE: This
7 consortium hasn't been. Even the (sounds like)
8 light and dark session yesterday (inaudible).
9 UNIDENTIFIED FEMALE VOICE: And I'm
10 just going to move on to my third point. There
ti have been several veiled threats made against
12 residents who speak their mind -- um -- if they
13 don't like something. Or they're taking
14 e-mails and putting them up on Facebook to make
15 you look bad or going on the Lakewood Scoop to
16 change the perception of what our objective is.
17 Um -- as a taxpayer, you have a right,
18 your First Amendment right to say what you want
19 to say if you disagree with something as long
20 as it is in a non-biased manner and not
21 discriminatory.
aN
Coast to coast coverage Evans Reporting Service Over 25 years
Unsurpassed excellence 800-256-8410 award-winning service

PL23476
Case 3:17-cv-03226-MAS-DEA Document 74-1 Filed 03/19/20 Page 68 of 88 PagelD: 2074

Audio Transcription 10/2/2019

 

 

 

 

Page 81

1 UNIDENTIFIED FEMALE VOICE: Yes,

2 UNIDENTIFIED MALE VOICE: If you ever

3 communicate with an elected official in any

4 way, shape, or form in writing, someone can

5 OPRA that letter. And it is a public -- it is

6 a public record,

7 UNIDENTIFIED MALE VOICE: Lately, the

8 request now, certain people ~~ from certain

9 people, certain groups, have been dangerous and
10 subject sensitive. Not mass OPRAs where just

11 give me everything. They seem to have some way
12 of knowing exactly what they're looking for.
13 UNIDENTIFIED MALE VOICE: What they ask
14 for.
15 UNIDENTIFIED MALE VOICE: How much to
16 ask for. So that could only come from someone
17 telling them.
18 UNIDENTIFIED FEMALE VOICE: Somebody on
19 the inside.
20 UNIDENTIFIED MALE VOICE: On the
21 inside.

Coast to coast coverage Evans Reporting Service Over 25 years
Unsurpassed excellence 800-256-8410 award-winning service

PL23479
Case 3:17-cv-03226-MAS-DEA Document 74-1 Filed 03/19/20 Page 69 of 88 PagelD: 2075

Audio Transcription 10/2/2019

 

 

 

Page 82
1 UNIDENTIFIED MALE VOICE: And we do
2 know that someone has a history of doing that
3 on the inside.
4 UNIDENTIFIED MALE VOICE: But he swears
5 he is innocent. He is innocent. My guy is an
6 attorney.
7 UNIDENTIFIED MALE VOICE: Does everyone
8 have a copy of the evidence?
9 UNIDENTIFIED FEMALE VOICE: Would it be
10 better just to call the official and go through
11 for the official instead of writing so there is
12 no documentation?
13 UNIDENTIFIED FEMALE VOICE: I would say
14 make a paper trail.
15 UNIDENTIFIED MALE VOICE: They can get
16 the call.
17 UNIDENTIFIED FEMALE VOICE: I would say
18 you should e-mail and make a paper trail.
19 UNIDENTIFIED MALE VOICE: I would say
20 there is nothing -- don't be afraid to
21 communicate --
TT
Coast to coast coverage Evans Reporting Service Over 25 years
Unsurpassed excellence 800-256-8410 award-winning service

 

PL23480
Case 3:17-cv-03226-MAS-DEA Document 74-1 Filed 03/19/20 Page 70 of 88 PagelD: 2076

Audio Transcription 10/2/2019

 

 

 

Page 83
1 UNIDENTIFIED FEMALE VOICE: Don't be
2 afraid.
3 UNIDENTIFIED MALE VOICE: -- with your
4 elected officials in writing.
5 UNIDENTIFIED MALE VOICE: I shot an
6 e-mail, and they never answered back.
7 UNIDENTIFIED MALE VOICE: That is
8 something. They avoid their e-mails because
9 of --
10 UNIDENTIFIED FEMALE VOICE: They're
TL scared.
12 UNIDENTIFIED MALE VOICE: ~~ these
13 lawsuits.
14 UNIDENTIFIED MALE VOICE: To clarify,
15 some of them -- one of them is so petrified, he
16 won't even answer text messages.
17 UNIDENTIFIED FEMALE VOICE: Listen. A
18 while ago, there was a lawsuit. And I saw how
19 they had all of these reports with them, all of
20 what the residents and the e-mails were saying.
21 And they used that stuff conveniently and
RD
Coast to coast coverage Evans Reporting Service Over 25 years
Unsurpassed excellence 800-256-8410 award-winning service

 

PL23481
Case 3:17-cv-03226-MAS-DEA Document 74-1 Filed 03/19/20 Page 71 of 88 PagelD: 2077

Audio Transcription 10/2/2019

 

 

 

Page 88

1 UNIDENTIFIED FEMALE VOICE: Yes. So

2 we're keeping him separate.

3 UNIDENTIFIED MALE VOICE: I could

4 explain it this way. The people like Lakewood

5 Scoop will try to portray this as a religious

6 rights issue.

7 UNIDENTIFIED FEMALE VOICE: And it is

8 not.

9 UNIDENTIFIED MALE VOICE: When, in
10 realty, this is huge developers versus the

11 little guy. These are huge developers that see
12 a mint in building these homes. And they don't
13 care what it does to a town. It is money.

14 UNIDENTIFIED FEMALE VOICE: They see

15 the land. We have 100 buyers per square

16 mile -- square miles here. They see the land.
17 UNIDENTIFIED MALE VOICE: I just see

18 the beginning of -- um -- of something. You're
19 looking at that project as, you know, changing
20 the course of the future for the town.

al UNIDENTIFIED MALE VOICE: Yes.

Coast to coast coverage Evans Reporting Service Over 25 years
Unsurpassed excellence 800-256-8410 award-winning service

 

PL23486
Case 3:17-cv-03226-MAS-DEA Document 74-1 Filed 03/19/20 Page 72 of 88 PagelD: 2078

Audio Transcription 10/2/2019

 

 

 

 

Page 130
1 be 6,000 square feet.
2 UNIDENTIFIED FEMALE VOICE: So was it a
3 duplex, or was it supposed to be a home?
4 UNIDENTIFIED FEMALE VOICE: So that was
5 one of the things that have to be addressed.
6 UNIDENTIFIED FEMALE VOICE: No, it was
7 supposed to be a one-family home.
8 UNIDENTIFIED FEMALE VOICE: It is
9 happening on Reel Road right now.
10 UNIDENTIFIED FEMALE VOICE: That is a
11 residential area for single-family homes.
12 (Multiple voices speaking
13 simultaneously).
14 UNIDENTIFIED FEMALE VOICE: -- because
15 you can look at it and see some single-family
16 homes.
17 UNIDENTIFIED MALE VOICE: -~ of what is
18 coming just go into Royal Grove and look at one
19 of the houses being built and approach somebody
20 and say you want to buy it and see what
21 happens. Royal Grove. Because I have heard
Coast to coast coverage Evans Reporting Service Over 25 years
Unsurpassed excellence 800-256-8410 award-winning service

PL23528
Case 3:17-cv-03226-MAS-DEA Document 74-1 Filed 03/19/20 Page 73 of 88 PagelD:

Audio Transcription 10/2/2019

2079

 

LO

11

12

13

14

15

Lo

17

18

19

20

21

 

UNIDENTIFIED FEMALE
name was Shot if anybody is

UNIDENTIFIED FEMALE

you teach?

UNIDENTIFIED FEMALE

Brunswick High School.

UNIDENTIFIED

UNIDENTIFIED
October 7th, okay.

UNIDENTIFIED

UNIDENTIFIED
at 7:30.

UNIDENTIFIED

round up some people.

UNIDENTIFIED

FEMALE VOICE:

FEMALE VOICE;

FEMALE VOICE:

Page 150

VOICE: My maiden
-- was born here.

VOICE: Where do

VOICE: East

MALE VOICE: I think we --

October --

Trill try.

FEMALE VOICE: Yes, Monday

I'll try to

FEMALE VOICE: Municipal

building. We need to pack that room. Tell all

your friends.

UNIDENTIFIED FEMALE VOICE: If we get

200 people, we'll delay them by two months.

UNIDENTIFIED FEMALE VOICE: Yeah.

(Multiple voices speaking

 

 

Coast to coast coverage
Unsurpassed excellence

Evans Reporting Service
800-256-8410

Over 25 years
award-winning service
Case 3:17-cv-03226-MAS-DEA Document 74-1 Filed 03/19/20 Page 74 of 88 PagelD: 2080

EXHIBIT E
Case 3:17-cv-03226-MAS-DEA Document 74-1 Filed 03/19/20 Page 75 of 88 PagelD: 2081

 

SVENSK REPORTING

Coast-To-Coast Coverage - Unsurpassed Excellence

 

 

CD Transcription- I]
August 15, 2019

 

Cupon Matter

Vs.

 

 

 

PL23260
Case 3:17-cv-03226-MAS-DEA Document 74-1 Filed 03/19/20 Page 76 of 88 PagelD: 2082

CD Transcription- IT 8/15/2019

 

 

 

 

Page 22
1 UNIDENTIFIED MALE VOICE: Part of
2 the -- the -- no? Part of the (inaudible).
3 UNIDENTIFIED MALE VOICE: So what is he
4 doing?
5 UNIDENTIFIED MALE VOICE: IT guess he is
6 a concerned resident of Jackson ready to fight
7 to the last --
8 UNIDENTIFIED MALE VOICE: (Inaudible)
9 how are you?
10 UNIDENTIFIED FEMALE VOICE: Fine. How
11 are you? Good to see you. I want to ask you a
12 question later.
13 UNIDENTIFTED MALE VOICE: You want to
14 ask me a question? The answer is no.
15 UNIDENTIFIED FEMALE VOICE: Then, I'll
16 ask you anyway.
17 UNIDENTIFIED MALE VOICE: Go to the
18 bodega.
19 UNIDENTIFIED FEMALE VOICE:
20 (Inaudible).
21 UNIDENTIFIED MALE VOICE: Go to the
Coast to coast coverage Evans Reporting Service Over 25 years
Unsurpassed excellence 800-256-8410 award-winning service

PL23282
Case 3:17-cv-03226-MAS-DEA Document 74-1 Filed 03/19/20 Page 77 of 88 PagelD: 2083

CD Transcription- II 8/15/2019

 

 

 

 

Page 23

1 bodega.

2 UNIDENTIFIED MALE VOICE: You can

3 always try.

4 UNIDENTIFIED FEMALE VOICE: That's

5 right. Hey, listen, you know you cannot give

6 up, you know what I mean. Right? Don't you

7 agree?

8 UNIDENTIFIED MALE VOICE: Yep.

9 UNIDENTIFIED FEMALE VOICE: You cannot
10 give up.
11 UNIDENTIFIED MALE VOICE: IT always
12 agree. Yep.
13 UNIDENTIFIED MALE VOICE: T agree.
14 UNIDENTIFIED FEMALE VOICE: We'll see.
15 We shall see.
16 UNIDENTIFIED MALE VOICE: I didn't see
17 you until you came up before the board the
18 other day.

19 UNIDENTIFIED FEMALE VOICE: Yeah, I
20 wanted to ask you about that.
21 UNIDENTIFIED FEMALE VOICH: Excuse me
Coast to coast coverage Evans Reporting Service Over 25 years
Unsurpassed excellence 800-256-8410 award-winning service

PL23283
Case 3:17-cv-03226-MAS-DEA Document 74-1 Filed 03/19/20 Page 78 of 88 PagelD: 2084

CD Transcription- IT 8/15/2019

 

10

Tl

12

13

14

15

16

17

18

19

20

21

 

Page 120

(inaudible) radium (inaudible) the soil they
tried to (inaudible) mill.

UNIDENTIFIED FEMALE VOICE:
(Inaudible).

(Background noise).

(Whereupon, the recording ended.)

 

 

Coast to coast coverage Evans Reporting Service Over 25 years
Unsurpassed excellence 800-256-8410 award-winning service

PL23380
Case 3:17-cv-03226-MAS-DEA Document 74-1 Filed 03/19/20 Page 79 of 88 PagelD: 2085

EXHIBIT F
Case 3:17-cv-03226-MAS-DEA Document 74-1 Filed 03/19/20 Page 80 of 88 PagelD: 2086

The above-named DOMESTIC NON-PROFIT CORPORATION was duly filed in

accordance with New Jersey State Law on 10/28/2019 and was assigned
identification number 0450431205.
constitute its original certificate.

1.

2.

10.

11.

12.

NEW JERSEY DEPARTMENT OF THE TREASURY
DIVISION OF REVENUE AND ENTERPRISE SERVICES

CERTIFICATE OF INC, (NON PROFIT)

CUPON JACKSON MANCHESTER A NJ NONPROFIT CORPORATION
0450431205

Name:

CUPON JACKSON MANCHESTER A NJ NONPROFIT CORPORATION

Registered Agent:
JOHN FLORENTINO

Registered Office:
928 ARNOLD AVE

POINT PLEASANT, NEW JERSEY 08742

Business Purpose:
NEIGHBORHOOD PROTECTION +

Duration:
PERPETUAL

Effective Date of this Filing Is:

10/28/2019

Qualification as set forth herein:

AS SET FORTH IN THE BYLAWS

Rights and Limitations of members if not previously addressed:

AS SET FORTH IN THE BYLAWS

Method of electing Trustees as set forth herein:

AS SET FORTH IN THE BYLAWS

Asset Distribution:
AS SET FORTH IN THE BYLAWS

First Board of Trustees:
ELENOR HANNUM

129 N COUNTY LINE ROAD STE 165
JACKSON, NEW JERSEY 08527

SHELDON HOFSTEIN
129 N COUNTY LINE ROAD STE 165
JACKSON, NEW JERSEY 08527

CATHY GIANCOLA
129 N COUNTY LINE ROAD STE 165
JACKSON, NEW JERSEY 08527

Incorporators:

ELENOR HANNUM

129 N COUNTY LINE ROAD STE 165
JACKSON, NEW JERSEY 08527

Continued on next page ...

Following are the articles that

Page 1 of 2

PL23080
Case 3:17-cv-03226-MAS-DEA Document 74-1 Filed 03/19/20 Page 81 of 88 PagelD: 2087

NEW JERSEY DEPARTMENT OF THE TREASURY
DIVISION OF REVENUE AND ENTERPRISE SERVICES

CERTIFICATE OF INC, (NON PROFIT)

CUPON JACKSON MANCHESTER A NJ NONPROFIT CORPORATION
0450431205

13. Main Business Address:
129 N COUNTY LINE ROAD STE 165
JACKSON, NEW JERSEY 08527
Signatures:

ELENOR HANNUM
INCORPORATOR

IN TESTIMONY WHEREOF, I have
hereunto set my hand and
affixed my Official Seal
28th day of October, 2019

Elizabeth Maher Muoio
State Treasurer

 

Certificate Number : 4089506267
Verify this certificate online at
Attps //wwwl state. njus/TYTR_StandingCertISP/Verifp_Cert,jsp

Page 2 of 2

PL23081
Case 3:17-cv-03226-MAS-DEA Document 74-1 Filed 03/19/20 Page 82 of 88 PagelD: 2088

EXHIBIT G
Case 3:17-cv-03226-MAS-DEA Document 74-1 Filed 03/19/20 Page 83 of 88 PagelD: 2089
2/11/2020 Rise Up Ocean County: Facebook kills page accused of anti-Semitism

Rise Up Ocean County: Facebook kills page accused of
anti-Semitism — for real this time

Mike Davis and Jean Mikle, Asbury Park Prees ull 10 1 04); Updiated 6:19 p.m. ET Feb. 5, 2028

Rise Up Ocean County, the controversial Facebook page that's been accused of fostering anti-Semitism among its thousands of usars, has been deleted
from the socia! media website for "using hate speech."

The page, and Its 19,000 likes, was unpublished on Wednesday. Rise Up Ocean County administrators. E k's noti n_on their.
website: "Your page has been unpublished for using hate speech, which goes against the Facebook Community Standards.”

Rise Up Ocean County administrators said they were appealing Facebook's decision, which they decried as “arbitrary and capricious.” In their appeal to
Facebook, the group wrote that it had come under “heavy scrutiny” by Facebook only after Gov. Phil Murphy and Attomey General Gurbir Greal
pressured the network.

“We have in fact exercised great caution in OUR posts and OUR comments to insure (sic) that at all times we complied with Facebook community
standards,” the appeal states. “The platform is too valuable to our efforts to risk losing it.”

b>

The group noted that it polices comments that they deem “inappropriate.”

in a joint statement, Murphy and Grewal said they “appreciated that Facebook has now decided that this kind of hateful rhetoric has no place on its
platform.

Civic, political and religious leaders agree: Anti-Semitism has no place in Ocean County

[ The trusted place to find the best home service providers. Find local pros. }

https /Awww_.app.com/story/news/local¥communitychange/2020/02/05/rise-up-ocean-county-facebook-anti-semitismtakewood-jackson-orthodox-jews/4... 1/3

PL23257
Case 3:17-cv-03226-MAS-DEA Document 74-1 Filed 03/19/20 Page 84 of 88 PagelD: 2090
2/11/2020 Rise Up Ocean County: Facebook kills page accused of anti-Semitism

 

 

Rise Up Ocean wa like =) Follow = & Share
County

Home
Posts
Events
About

Carearuntty
eS

.TRAITOR

Prates
Videos
info ang Ads

 

ty babe Conumesit 2 Share

The anonymous administrators behind the Rise Up Ocean County Facebook group responded Wednesday night to the frecholder board's resolution earlier in the evening
to oppose and condemn its mystery creator(s). (Photo: Screenshot from Facebook)

"We've consistently and repeatedly made clear our view that the page appeared to violate Facebook's terms of service," Murphy and Grewal said. "There
remains much that should be done to stop the spread of hate on the intemet. The Murphy administration will continue to call out hate whenever and
wherever we see it, we will persist in demanding meaningful reforms to address the proliferation of hate online, and we will continue working to make
New Jersey a safe and inclusive place for all of our residents."

If it seems iike déja vu, it's because Rlse Up Ocean County_briefly disappeared from the social media glant last month as well.

For about 24 hours, much of Ocean County speculated that Facebook had removed the page. Murphy and Grewal issued a statement commending
Facebook far taking “some steps to address anti-Semitic content.”

Get the Now You Know newsletter in your inbox.
What is happening at the Jersey Shore? We will give you a quick roundup.

Delivery: Tues & Fri

Your Email ~

 

Shortly after their comments, Rise Up Ocean County appeared once again. Its administrators said they had taken the page down themselves In order to
avoid a potential hack.

[ Consider purchasing a digital subscription to the Asbury Park Press and download our mobile apptoday. ]
A spokesman for the Attorney General's Office said Wednesday that Facebook confirmed it removed the page.

Rise Up Ocean County launched in October 2018, with a mission statement that declared "quality of life in Ocean County is under assault. We are
organizing to restrict development and preserve our quality of life.

The posts on Rise Up Ocean County's Facebook page have been varied. Some criticize local council members for voting one way or the other on local
issues. Others simply comment on land use board hearings in the area.

But the vast majority of the posts argue that Lakewood — and its surrounding area —was growing overdeveloped and overcrowded. And many of those
posts specifically criticize members of the area’s Orthodox Jewish community.

Anti-Semitic tropes and comments have been mainstays on the page, including a post calling on Toms River residents to "declare war."
The story continues below the galery.
In its appeal, Rise Up Ocean county said its "dialogue regarding (the Orthodox Jewish) community is coincidental.

https/Avww.app.com/story/news/local/communitychange/2020/02/05/rise-up-ocean-county-facebook-anti-semitism-lakewood-jackson-orthodox-jews/4... 2/3

PL23258
Case 3:17-cv-03226-MAS-DEA Document 74-1 Filed 03/19/20 Page 85 of 88 PagelD: 2091
2/11/2020 Rise Up Ocean County: Facebook kills page accused of anti-Semitism

"There is no animosity represented toward that community by our page and no hint of anti-Semitism,” the group said. “When 90% of the projected growth
comes from a specific segment of society, it is impossible not to include that population in our dialogue.

"As such, discussion about the complex relationship between the Orthodox Jewish world and the secular world Is needed if we are ever to find a path
forward."

The administrators behind Rise Up Ocean County have never publicly identified themselves. When the group came to loca! prominence last year, a 45-
page dossier outing ane alleged creator of the page circulated throughout Lakewood and neighboring towns.

The Asbury Park Press could not confirm the report.

Rise Up Ocean County came under fire last February, when it posted a_video parodying the words of “First they came...," the famous poem by German
cleric Martin Niemiller about those who stood silent as the Nazis systematically persecuted socialists, union members and Jews during the Holocaust.

“Then they came for me — and there was no one left to speak for me," the poem concludes.
Meet Dr. Rich Roberts: GOP mega-donor using his clout to fight ‘bigotry against Orthodox Jews’ in Jackson

In the video posted by Rise Up Ocean County, the “socialists,” “trade unionists” and Jews of Niemdiler’s poem were replaced with “my house,” "my board
of education” and “my township and county government, but ! did not vote, because | was busy that day."

The post was eventually removed, and Rise Up Ocean County administrators apologized.

After the "First they came...” satire was published, the Simon Wiesenthal Center, a nonprofit group that targets anti-Semitism, hate speech and human
rights abuses, petitioned goveming bodies to formally denounce the group and website.

The Lakewood Township Committee and Ocean County freeholder board did so. But In Jackson and Toms River, council members_refused to formally
name Rise Up Ocean County publicly,

“| want to advise any group that makes statements under the protection of their constitutional rights: You need to respect that what you say has
consequences that hurts others. And when those words lead to fear, you need to make it right,” said Rob Nixon, then the council president in Jackson.

“Regardless of who says what, we're not going to stand for stereotyping. We're not going to stand for hate speech.“

JOIN TODAY

 

Mike Davis has spent the last decade covering New Jersey local news, marijuana legalization, transportation and basically whatever else is happening.
Contact him at 732-643-4223, mdavis@gannettnj.com or @byMikeDavis on Twitter.

Read or Share this story: https:/Avww.app.com/story/news/iocal/communitychange/2020/02/05/rise-up-ocean-county-facebook-anti-semiltism-lakewood-
jackson-orthodox-jews/4667025002/

https:/Awww.app.com/story/news/local/communitychange/2020/02/05/rise-up-ocean-county-facebook-anti-semitism-lakewood-jackson-orthodox-jewa/4... 3/3

PL23259
Case 3:17-cv-03226-MAS-DEA Document 74-1 Filed 03/19/20 Page 86 of 88 PagelD: 2092

EXHIBIT H
ae AT&BS¢7:17-cv-03226-MAS-P25—qqument 74-1 Ge 0G/19720 mimge 87 of 88 PagelD: 2093

< Jackson NJ Strong a

Home About Notes Photos Events Posts ¢

Pim Jackson NJ Strong oes

maey Wednesday at 11:24 AM: &

If you read nothing else today, please read this. https://
americanfreepress.net/wave-of-anti-semitism-exaggerated/

v

 

AMERICANFREEPRESS.NET
‘Wave of Anti-Semitism’ Exaggerated
Most “anti-Semitic attacks" are shouting matches betwee...

Os 42 7 Comments 12 Shares
> Like () Comment (> Share
Mim | aio

fF OF & © BO =

PL23255
See Fax SAG -- HF Wai 24% | S:51 PM § 88 of 88 PagelD: 2094

() — @ ittps://m.facebook.com ©

€< For the record, the comments mad...

 

Jackson NJ Strong eee
f i! iS

 

For the record, the comments made by Glory and
Porter DO NOT MAKE THEM ANTISEMETIC! This is so
out of control. Heaven forbid you speak against the
bad behavior coming from this ultra religious group.
Why are their rights more important than ours? The
track records speak for themselves. People are fed up
with the cheating and the selfish ways they live their
lives. It's hurting all those around them. Whether it be
the welfare fraud, tax evasion, misappropriation of
government funds, blockbusting, abuse of the system
or the favoritisms they receive from our law makers.
We've all had enough, and they, along with the
government for turning a blind eye, are solely
responsible for creating the animosity against. This
country is a melting pot. Built by hard working
immigrants. Diverse. Equal rights for all, Special
treatment for none! Stop trying to destroy what we are!
www.newsweek.com/orthodox-jews-new-jersey-anti-
semitism-republicans-1477618

 

PL23256
